Exhibit 10.21

MEMBERSHIP INTERESTS

PURCHASE AND SALE AGREEMENT

AMONG

CBF RODGERS FORGE, LLC

(“CBF”)

CBRE REALTY FINANCE TRS, INC,

(“SELLER”)

and

RODGERS FORGE HOLDING, LLC

(“PURCHASER”)

CONCERNING THE OWNERSHIP INTERESTS IN THE LIMITED LIABILITY

COMPANY THAT OWNS OR WILL OWN

CERTAIN CONDOMINIUM UNITS IN THE RODGERS FORGE CONDOMINIUM

AND OTHER PROPERTY COMMONLY KNOWN AS

THE RED OAKS AT RODGERS FORGE APARTMENTS

BALTIMORE COUNTY, MARYLAND

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page

ARTICLE 1 Definitions

   1

Section 1.1.    Definitions

   1

ARTICLE 2 Agreement; Purchase Price

   12

Section 2.1.    Agreement to Sell and Purchase

   12

Section 2.2.    Purchase Price

   12

ARTICLE 3 Deposit

   12

Section 3.1.    Deposit

   12

Section 3.2.    Deposit Generally

   12

ARTICLE 4 Title and Survey; Exhibits

   12

Section 4.1.    Title and Survey

   12

Section 4.2.    Exhibits and Schedules

   14

ARTICLE 5 Study Period; Inspection

   14

Section 5.1.    Study Period

   14

Section 5.2.    Access

   15

ARTICLE 6 Conditions Precedent; Casualty Damage; Condemnation

   18

Section 6.1.    Conditions Precedent Favoring Purchaser

   18

Section 6.2.    Conditions Precedent Favoring Seller and CBF

   20

Section 6.3.    Risk of Loss

   21

Section 6.4.    Condemnation

   22

Section 6.5.    Activities Prior to Closing; Seller, CBF, Owner and Purchaser
Covenants

   23

ARTICLE 7 Representations, Warranties and Covenants

   27

Section 7.1.    Purchaser’s Representations, Warranties and Covenants

   27

Section 7.2.    Seller’s Representations

   32

Section 7.3.    Knowledge

   34

Section 7.4.    Notice of Breach; Survival of Representations and Warranties

   35

ARTICLE 8 Closing

   36

Section 8.1.    Closing Date

   36

 

i



--------------------------------------------------------------------------------

Section 8.2.    Seller’s Deliveries

   37

Section 8.3.    Purchaser’s Deliveries

   38

Section 8.4.    Costs and Prorations

   39

Section 8.5.    Possession

   41

Section 8.6.    Motor Vehicle

   41

ARTICLE 9 Real Estate Commission

   41

Section 9.1.    Commissions

   41

ARTICLE 10 Termination and Default

   42

Section 10.1.    Termination without Default

   42

Section 10.2.    Purchaser’s Default

   42

Section 10.3.    Seller’s Default

   43

Section 10.4.    Seller Indemnification

   44

Section 10.5.    Purchaser and Owner Indemnification

   45

ARTICLE 11 Miscellaneous

   45

Section 11.1.    Entire Agreement

   45

Section 11.2.    Binding On Successors and Assigns; No Third-Party Beneficiaries

   46

Section 11.3.    Assignment by Purchaser

   46

Section 11.4.    Waiver

   46

Section 11.5.    Governing Law

   46

Section 11.6.    Counterparts

   46

Section 11.7.    Notices

   47

Section 11.8.    Attorneys’ Fees

   48

Section 11.9.    IRS Real Estate Sales Reporting

   48

Section 11.10.    Time Periods

   48

Section 11.11.    Modification of Agreement

   48

Section 11.12.    Further Instruments

   48

Section 11.13.    Descriptive Headings; Word Meaning

   48

Section 11.14.    Time of the Essence

   49

Section 11.15.    Construction of Agreement

   49

Section 11.16.    Limitations on Liability

   49

Section 11.17.    Severability

   49

Section 11.18.    No Recording

   50

Section 11.19.    No Implied Agreement

   50

Section 11.20.    Facsimile Signatures

   50

 

ii



--------------------------------------------------------------------------------

List of Exhibits Exhibit A-1    - Legal Description of Condominium Units Exhibit
A-2    - Legal Description of Remaining Parcel Exhibit B    - Form of Assignment
and Assumption Agreement Exhibit C    - Form of Deposit Escrow Agreement Exhibit
D    - Form of Owner’s Affidavit Exhibit E    - Form of Non-Imputation Affidavit
Exhibit F    - Copy of Access Agreement Exhibit G    - Form of FIRPTA Affidavit
Exhibit H    - Form of Owner’s Organizational Documents Exhibit I    - Form of
Amendments to Owner’s Organizational Documents Exhibit J    - Purchaser’s Pro
Forma Title Policy Exhibit K    - Form of CBF Quit-Claim Bill of Sale List of
Schedules Schedule 1    - List of CBRE RF Loan Documents Schedule 2    - List of
Condominium Contracts Schedule 3    - List of Condominium Documents Schedule 4
   - List of Existing Surveys Schedule 5    - List of Existing Title Materials
Schedule 6    - List of Leases Schedule 7    - List of Personal Property
Schedule 8    - List of Required Consents and Waivers Schedule 9    - List of
Utility Deposits Schedule 10    - List of Service Contracts Schedule 11    -
List of Pending Capital Item Payments Schedule 12    - List of Sold Unit
Warranty Work to be Performed by Seller

 

iii



--------------------------------------------------------------------------------

MEMBERSHIP INTERESTS

PURCHASE AND SALE AGREEMENT

THIS MEMBERSHIP INTERESTS PURCHASE AND SALE AGREEMENT (this “Agreement”) is
entered into as of the Effective Date (as defined below) by and among CBRE
REALTY FINANCE TRS, INC., a Delaware corporation (“Seller”); CBF RODGERS FORGE,
LLC, a Delaware limited liability company (“CBF”); and RODGERS FORGE HOLDING,
LLC, a Maryland limited liability company (“Purchaser”).

BACKGROUND

A. Seller is the sole owner of the membership interests in CBF. Pursuant to the
Foreclosure Action (as defined below), CBF is the contract purchaser of the
Property (as defined below). CBF is also the mortgagee-in-possession of the
Property pursuant to the CBRE RF Loan Documents (as defined below).

B. Seller (a) has formed 6811 Bellona Avenue LLC (the “Owner”) as a Maryland
limited liability company and is the sole owner of the membership interests in
the Owner, (b) intends to cause CBF to assign its rights as the contract
purchaser of the Property to the Owner, and (c) intends to cause the trustee in
the Foreclosure Action to convey the Property to the Owner.

C. Following the conveyance of the Property to the Owner, Purchaser desires to
purchase the membership interests in the Owner from Seller and Seller desires to
sell the membership interests in the Owner to Purchaser, all on the terms and
subject to the conditions contained in this Agreement.

NOW, THEREFORE, in consideration of the mutual promises hereinafter set forth
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

ARTICLE 1

Definitions

Section 1.1. Definitions. For purposes of this Agreement, capitalized terms not
otherwise defined herein have the meanings set forth below:

“Accredited Investor” shall have the meaning set forth in the Securities Act and
any regulations issued thereunder.

“Access Agreement” shall have the meaning set forth in Section 5.2(a).

“Agreement” shall have the meaning set forth in the preamble.

“Anti-Terrorism Laws” shall have the meaning set forth in Section 7.1(h).



--------------------------------------------------------------------------------

“Assignment and Assumption Agreement” shall mean an Assignment and Assumption
Agreement of Membership Interests substantially in the form attached hereto as
Exhibit B.

“Business Day” shall mean any day of the week other than (i) Saturday and
Sunday, (ii) a day on which banking institutions in Maryland are obligated or
authorized by law or executive action to be closed to the transaction of normal
banking business, or (iii) a day on which governmental functions in Maryland are
interrupted because of extraordinary events such as hurricanes, blizzards, power
outages or acts of terrorism.

“CBF” shall have the meaning set forth in the preamble.

“CBRE RF Loan Documents” shall mean, collectively, the documents evidencing and
securing that certain loan in the original principal amount of $22,073,200 made
to Developer by CBRE Realty Finance Holdings, LLC as predecessor to Seller. A
list of the CBRE RF Loan Documents is attached as Schedule 1.

“CERCLA” shall have the meaning set forth in the defined term “Hazardous
Materials.”

“Claim” shall mean any written claim, demand, suit, action, litigation,
arbitration, administrative hearing or other proceedings of any nature or any
judgment or determination with respect thereto.

“Closing” shall mean the consummation of the purchase and sale of the Membership
Interests pursuant to the terms of this Agreement.

“Closing Date” shall mean the earlier of (i) February 15, 2008 or (ii) five
(5) Business Days after the conditions to Closing set forth in Sections 6.1 and
6.2 have been either satisfied or waived by the parties in favor of whom such
conditions run, provided, however, if the condition to Closing set forth in
Section 6.1(a)(v)(B) of this Agreement is not satisfied as of February 15, 2008,
commencing February 15, 2008, “Closing Date” shall mean the earlier of
(i) March 16, 2008 or (ii) five (5) Business Days after the conditions to
Closing set forth in Sections 6.1 and 6.2 have been either satisfied or waived
by the parties in favor of whom such conditions run.

“Closing Documents” shall mean all documents and instruments to be executed and
delivered by Seller, CBF, Owner and/or Purchaser pursuant to the terms of this
Agreement in connection with the consummation of Closing under this Agreement.

“Closing Statement” shall have the meaning set forth in Section 8.4(g).

“Code” shall mean the Internal Revenue Code of 1986, and all amendments thereto
and all regulations issued thereunder.

“Condominium Contracts” shall mean, collectively, the contracts and agreements,
together with any amendments or modifications thereto, previously entered into
by the Developer with third parties and in effect as of the Effective Date
relating to the

 

2



--------------------------------------------------------------------------------

purchase or sale of certain Condominium Units and certain proposed condominium
units in the proposed (but not established) Phase II of the Condominium Regime,
all as listed on Schedule 2.

“Condominium Documents” shall mean, collectively, the declarations, by-laws,
plats, plans, and rules and regulations, as amended from time to time,
establishing the Condominium Regime, a list of which in effect as of the
Effective Date is reflected on Schedule 3.

“Condominium Plats” shall mean “Plat of Condominium Subdivision for Rodgers
Forge Condominiums, Phase I” recorded among the Land Records at Book No. SM 31,
Pages 180-185.

“Condominium Regime” shall mean the Baltimore County, Maryland condominium known
as “Rodgers Forge Condominiums.”

“Condominium Units” shall mean, collectively, the residential condominium units
located within the Condominium Regime, as legally and more particularly
described on Exhibit A-1 attached hereto, together with an undivided interest in
the appurtenant common elements, and together with all other privileges, rights,
easements and appurtenances belonging to such residential condominium units;
provided, however, that the Condominium Units shall not include those
residential condominium units that are subject to the Condominium Regime and
which were previously released from the lien, operation and effect of the Senior
Loan Documents and the CBRE RF Loan Documents and sold to third parties by the
Developer. Those Condominium Units that are subject to the Condominium Contracts
shall remain subject thereto to the extent the applicable Condominium Contracts
are not terminated at or before Closing in accordance with the terms of this
Agreement.

“Confidential Information” shall mean all documents, studies, reports, test
results, brochures, offering materials, photographs, surveys, title reports and
commitments, legal documents, financial information, computer output and other
materials and information relating to Property and the Membership Interests, and
all analyses, compilations, forecasts, projections and other documents prepared
based upon such materials and information, any and all proposals made in
connection with a potential sale of the Property or Membership Interests
(including any proposals involving a price for the Property or Membership
Interests), whether the same are in electronic, pictorial, written or other
form, whether any of the same have been furnished by or on behalf of Seller or
CBF to Purchaser or developed or otherwise obtained by or on behalf of
Purchaser, but excluding any of such items to the extent the same are developed
by Purchaser entirely based upon information that is within the public domain.
The term “Confidential Information” shall also include this Agreement, the terms
hereof and any information contained herein or otherwise provided to Purchaser
concerning the identity of the beneficial owners of Seller, CBF, Owner and all
of the Property Documents. Notwithstanding the foregoing, the term “Confidential
Information” shall not include information that is in the public domain other
than as a result of a breach by Purchaser of its obligations under this
Agreement.

 

3



--------------------------------------------------------------------------------

“Contract Rights” shall mean, collectively, all rights, if any, of CBF and/or
Owner under the Condominium Contracts or the Condominium Documents, but
excluding the Excluded Items.

“County” shall mean Baltimore County, Maryland.

“Deemed to Know” (or words of similar import) shall have the following meaning:
(a) Purchaser shall be “deemed to know” of the existence of a fact or
circumstance to the extent that such fact or circumstance is disclosed by this
Agreement, the Closing Documents, any estoppel certificate received by or on
behalf of Purchaser or any studies, tests, reports, or analyses prepared by or
for or otherwise obtained by or on behalf of Purchaser in connection with the
Property or the Membership Interests or is otherwise actually known by Purchaser
or any of the Permitted Purchaser Disclosure Parties; (b) Purchaser shall be
“deemed to know” of the existence of a fact or circumstance to the extent such
fact or circumstance is disclosed by the Property Documents and Purchaser would
have obtained actual knowledge of such fact had Purchaser or any party
comprising the Designated Purchaser Representative conducted a commercially
reasonable and due inquiry as to the Property Documents or to the extent such
fact or circumstance is otherwise actually known by Purchaser or any of the
Permitted Purchaser Disclosure Parties; and (c) Purchaser shall be “deemed to
know” that a representation or warranty of Seller is untrue, inaccurate or
incorrect to the extent that this Agreement, the Property Documents, the Closing
Documents, any estoppel certificate received by or on behalf of Purchaser or any
studies, tests, reports or analyses prepared by or for or otherwise obtained by
or on behalf of Purchaser in connection with the Property or Membership
Interests contains information which is inconsistent with such representation or
warranty and such inconsistency is otherwise actually known by Purchaser or any
of the Permitted Purchaser Disclosure Parties.

“Deposit” shall have the meaning set forth in Section 3.1.

“Deposit Escrow Agreement” shall have the meaning set forth in Section 3.2.

“Designated Purchaser Representative” shall mean Steven S. Bloom.

“Designated Seller Representative” shall mean either of Ann Marie O’Rourke or
Paul Martin, acting independently.

“Developer” shall mean Rodgers Forge Apartments Realty Company Limited
Partnership, a Maryland limited partnership.

“Developer Rights and Obligations” shall mean, collectively, (i) the rights held
by Developer pursuant to the Condominium Documents and/or under applicable law
as the declarant of the Condominium Regime, including but not limited to any
rights expressly reserved to be exercised by Developer with respect to the use
of all or any portion of the Real Property for a sales office, and any rights to
expand the Condominium Regime to include the Remaining Parcels and (ii) the
obligations of Developer under the Condominium Documents and/or applicable law
as the declarant of the Condominium Regime, including but not limited to with
respect to purchasers of condominium units in the Condominium Regime, Tenants or
former Tenants of the Real Property, or any Governmental Authorities.

 

4



--------------------------------------------------------------------------------

“Effective Date” shall mean the date underneath the signature of Seller, CBF and
Purchaser on the signature page of this Agreement; provided, however, that if
such dates are different, the latest of such dates shall be the Effective Date.

“Encumbrance” shall mean any lien, security interest, pledge, debt, right of
first refusal, mortgage, covenant, restriction, reservation, conditional sale,
prior assignment or other Claim, burden or charge of any nature.

“Escrow Agent” shall mean the Title Company.

“Excluded Items” shall mean: (i) all cash, cash equivalents, deposits (other
than deposits delivered by purchasers under Condominium Contracts that are not
terminated prior to Closing or by Tenants under Leases that are not terminated
prior to Closing), bank accounts, certificates of deposit, investments, notes,
escrows (other than escrows funded by purchasers under Condominium Contracts
that are not terminated prior to Closing or by Tenants under Leases that are not
terminated prior to Closing), reserves, accounts receivable or other financial
instruments and any right to a refund or other payment existing as of Closing or
relating to a period prior to Closing, including all deposit amounts forfeited
under Condominium Contracts under which the purchaser defaults prior to Closing;
(ii) any and all Seller Protected Information; (iii) attorney work product and
all other materials subject to any legal privilege in favor of Seller, CBF,
Owner (but as to Owner only for the period prior to the Closing Date) or any
other Seller Parties; and (iv) all documents, instruments, agreements,
correspondence, memoranda, materials or work product for or relating to the
Property, the Owner, CBF or Seller that have no effect on or relevance to the
ownership, operation, development, construction or management of the Property or
to the ownership of the Owner following the Closing Date.

“Exhibit and Schedules Completion Date” shall mean January 7, 2008.

“Existing Survey” shall mean the survey(s) of the Real Property in Seller’s
possession and control, a list of which is attached as Schedule 4.

“Existing Title Materials” shall mean the title insurance commitments and title
insurance policies (and copies of exceptions thereunder) in Seller’s possession
and control relating to the Real Property, a list of which commitments and
policies is attached as Schedule 5.

“Foreclosure Action” shall mean the action filed in the Circuit Court for
Baltimore County, captioned Anne-Thérèse Béchamps and Timmy F. Ruppersberger,
Substitute Trustees under Indemnity Deed of Trust for the benefit of CBRE Realty
Finance TRS, LLC vs. Rodgers Forge Apartments Realty Company Limited
Partnership, and bearing Case No. C-073329.

 

5



--------------------------------------------------------------------------------

“Governmental Authority” shall mean any federal, state, County, municipal, or
other governmental or quasi-governmental department, commission, board, bureau,
agency, or instrumentality, domestic or foreign.

“Hazardous Materials” shall mean any substance which is or contains: (i) any
“hazardous substance” as now or hereafter defined in the Comprehensive
Environmental Response, Compensation, and Liability Act of 1980, as amended (42
U.S.C. Section 9601 et seq.) or any regulations promulgated thereunder
(“CERCLA”); (ii) any “hazardous waste” as now or hereafter defined in the
Resource Conservation and Recovery Act (42 U.S.C. Section 6901 et seq.) or
regulations promulgated thereunder; (iii) any substance regulated by the Toxic
Substances Control Act (15 U.S.C. Section 2601 et. seq.); (iv) gasoline, diesel
fuel or other petroleum hydrocarbons; (v) asbestos and asbestos containing
materials, in any form, whether friable or nonfriable; (vi) polychlorinated
biphenyls; (vii) radon gas; (viii) mold, mildew, fungus or other potentially
dangerous organisms; and (ix) any additional substances or materials which are
now or hereafter classified or considered to be hazardous or toxic under any
Laws, ordinances, statutes, codes, rules, regulations, agreements, judgments,
orders and decrees now or hereafter enacted, promulgated, or amended, of the
United States, the states, the counties, the cities or any other political
subdivisions in which the Real Property is located and any other political
subdivision, agency or instrumentality exercising jurisdiction over the owner of
the Real Property, the Real Property or the use of the Real Property relating to
pollution, the protection or regulation of human health, natural resources or
the environment, or the emission, discharge, release or threatened release of
pollutants, contaminants, chemicals or industrial, toxic or hazardous substances
or waste into the environment (including ambient air, surface water, ground
water or land or soil).

“Improvements” shall mean, collectively, the buildings, structures and other
improvements situated within the Remaining Parcels and any fixtures, systems and
facilities owned, or to be owned as of Closing, by the Owner and located within
Remaining Parcels, including, without limitation, all mechanical systems,
fixtures and equipment; electrical systems, fixtures and equipment; heating and
air conditioning fixtures, systems and equipment and plumbing fixtures, systems
and equipment.

“Indemnity Claim Survival Period” shall have the meaning set forth in Section
10.4(c).

“Inspections” shall mean the conduct of due diligence and the inspection and
examination of the Property.

“Insurance Adjuster” shall have the meaning set forth in Section 6.3.

“Intangible Property” shall mean all easements, contract rights, agreements,
privileges, memberships, licenses, permits, certificates (including, without
limitation, the certificates of occupancy), unexpired claims, warranties,
guarantees, building names, the right that the Owner may own, if any, to use the
name “Red Oak at Rodgers Forge Apartments,” copies of books and records, written
authorizations, consents and

 

6



--------------------------------------------------------------------------------

approvals from Governmental Authorities, goodwill, other documents and all other
general intangibles (other than cash and accounts) owned by the Owner and
relating to the Condominium Units, the Remaining Parcels, the Leases, the
Improvements and Personal Property, or any of them, but excluding all Excluded
Items.

“Land Records” shall mean the Land Records of Baltimore County.

“Land Use Requirements” shall mean all deed restrictions, restrictive covenants,
building codes, zoning restrictions and environmental Laws, and any other Law
affecting the Real Property, including any existing fire, health, building,
handicapped persons, environmental, sanitation, use and occupancy or zoning
laws, ordinances, regulations and orders relating to the Real Property,
including, but not limited to, The Fair Housing Act of 1988, The Americans With
Disabilities Act, and all rules, regulations and guidelines promulgated
thereunder.

“Laws” shall mean all municipal, county, State or Federal statutes, codes,
ordinances, laws, rules or regulations.

“Leases” shall mean the landlord and lessor interest in and to all leases,
rental agreements, and other occupancy agreements, for the use or occupancy of
any portion of the Improvements, together with all amendments to, modifications
of, renewals and extensions of such leases, rental agreements, and other
occupancy agreements, as listed on Schedule 6.

“Letter of Intent” shall mean that certain letter of intent issued to Seller by
PMC Properties Group, an affiliate of Purchaser, dated November 13, 2007.

“Liens” shall mean any deeds of trust, mortgages, other security instruments or
other liens, financial encumbrances or judgments of any kind or nature
encumbering all or part of the Property or the Membership Interests.

“Losses” shall have the meaning set forth in Section 10.4(a).

“Material Casualty” shall have the meaning set forth in Section 6.3.

“Material Taking” shall have the meaning set forth in Section 6.4.

“Membership Interests” shall mean one hundred percent (100%) of the Membership
Interests in the Owner.

“Non-Imputation Affidavit” shall have the meaning set forth in Section 4.1(c).

“Other Rights” shall mean all, if any, other rights, privileges and
appurtenances owned by the Owner (or to be owned by the Owner as of Closing) and
in any way related to the Real Property or the Personal Property, but excluding
all Excluded Items.

“Owner” shall mean 6811 Bellona Avenue LLC, a Maryland limited liability company
formed by Seller pursuant to the terms of this Agreement.

 

7



--------------------------------------------------------------------------------

“Owner’s Organizational Documents” shall mean, collectively, the certificate of
formation and the operating agreement entered into by Seller to govern the
Owner, copies of which are attached as Exhibit G attached hereto.

“Permitted Exceptions” shall mean: (a) applicable zoning, subdivision, building
laws, the Land Use Requirements and other land use Laws; (b) the Foreclosure
Action and all matters reflected on the Existing Title Materials or the Existing
Surveys; (c) the Purchaser Pro Forma Title Policy; (d) the Condominium Regime,
the Condominium Documents, the Condominium Plats, the Condominium Contracts and
the Leases; (e) any Seller Permitted Title Matters; (f) all matters, whether or
not of record, that arise out of the actions of Purchaser or any of the
Purchaser Representatives or the Purchaser Permitted Disclosure Parties; (g) the
lien of real estate taxes and assessments not yet due and payable, subject to
adjustment as provided herein; provided that, Permitted Exceptions shall
expressly exclude those matters set forth in the items included in clause
(b) above as to which, in accordance with Section 4.1(b): (i) Purchaser makes a
written objection on or before the Title Objection Date; and (ii) Seller
affirmatively elects to use commercially reasonable efforts to cure and in fact
cures on or before the Closing Date; provided, further, that, notwithstanding
the foregoing or anything else set forth in this Agreement to the contrary, no
Liens of any kind or nature, other than pursuant to clause (f) or
(g) immediately above, shall be deemed to be Permitted Exceptions under this
Agreement.

“Permitted Purchaser Disclosure Parties” shall have the meaning set forth in
Section 5.2.

“Person” shall mean any individual, estate, trust, general or limited
partnership, limited liability company, limited liability partnership,
corporation, Governmental Authority or other legal entity and any unincorporated
association.

“Personal Property” shall mean all, if any, furniture, carpets, drapes and other
furnishings, appliances, maintenance equipment and tools, other equipment,
fixtures, machinery, inventories, supplies, signs and other personal property of
every kind or character owned by the Owner (or to be owned by the Owner as of
Closing) and installed, located or situated on or used in connection with the
operation of the Condominium Units and/or the Improvements, subject to
depletions, replacements and additions in the ordinary course of business,
including all right, title and interest, if any, in and to the motor vehicle
listed on Schedule 7, a list of which Personal Property is attached hereto as
Schedule 7, but excluding all (i) Excluded Items and (ii) all items owned by
Tenants or by contractors under Service Contracts.

“Property” shall mean, collectively, the Owner’s right, title and interest in
and to the Real Property, the Personal Property, the Contract Rights, the
Leases, the Property Records, the Intangible Property, and the Other Rights;
provided, however, in no event shall “Property” include (i) the Developer Rights
and Obligations or (ii) any assets other than those to be conveyed to the Owner
by the trustee in the Foreclosure Action or created by the Owner thereafter and
prior to Closing, excluding the Excluded Items.

 

8



--------------------------------------------------------------------------------

“Property Documents” shall have the meaning set forth in Section 5.2(d).

“Property Records” shall mean, collectively, the records in effect as of Closing
and affecting the Owner, but excluding all Excluded Items, and the records owned
or to be owned by the Owner currently in effect and affecting the Real Property,
the Personal Property, the Contracts Rights, the Leases, the Intangible Property
and the Other Rights, but excluding all Excluded Items.

“Protected Information” shall mean any one or more of the following: any
internal valuation records, all internal communications, including internal
projections and internal memoranda or materials, internal analyses (including
any of the analyses by the Owner, CBF or Seller or any other Seller Parties),
submissions relating to obtaining internal approvals and information protected
by the attorney-client privilege or work product doctrine.

“Purchase Price” shall mean the purchase price for the Membership Interests as
specified in Section 2.2.

“Purchaser” shall have the meaning set forth in the preamble and shall include
any assignee of Purchaser if and to the extent expressly permitted pursuant to
the terms of this Agreement.

“Purchaser Parties” shall mean, collectively, Purchaser, and its direct and
indirect owners, principals, members, shareholders, managers, officers,
directors, agents, affiliates, trustees, advisors, and employees (if any).

“Purchaser Indemnitees” shall have the meaning set forth in Section 10.4(a).

“Purchaser Pro Forma Title Policy” shall mean the commitment for a title
insurance policy or policies or the pro forma title policy or policies
(including the endorsements attached thereto) prepared by the Title Company at
the request of Purchaser and attached to this Agreement as Exhibit J.

“Purchaser Representations” shall mean the representations and warranties of
Purchaser expressly set forth in Section 7.1, as such representations and
warranties may be modified or deemed modified or waived pursuant to the terms of
this Agreement.

“Purchaser Representatives” shall mean Purchaser, any direct or indirect owner
of any beneficial interest in Purchaser, and any officers, directors, managers,
employees, agents, contractors, affiliates, representatives, attorneys and other
professional consultants of Purchaser or of any such direct or indirect owner of
any beneficial interest in Purchaser.

“Purchaser Title Objections” shall have the meaning set forth in Section 4.1(b).

“Real Property” shall mean, collectively, the Condominium Units, the Remaining
Parcels and the Improvements.

 

9



--------------------------------------------------------------------------------

“Remaining Parcels” shall mean, collectively, those parcels of land described in
the Condominium Documents as being subject to the Developer’s right to expand
the Condominium Regime beyond the Condominium Regime as initially established,
as more particularly described in Exhibit A-2.

“Rental Payments” shall mean all payments received by or on the behalf of CBF or
Seller from Tenants or with respect to the Leases or for any other use or
occupancy of the Improvements for items such as minimum or base rent, additional
rent, termination or cancellation charges, reimbursement for real estate taxes,
utilities, operating and maintenance expenses and insurance, as well as any
other reimbursements or charges received under the Leases.

“Required Consents and Waivers” shall mean certain consents and waivers that the
Owner and/or Seller are required to obtain in connection with the transaction
contemplated by this Agreement as listed on Schedule 8.

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Seller” shall have the meaning set forth in the preamble.

“Seller Indemnitees” shall have the meaning set forth in Section 10.5.

“Seller Parties” shall mean, collectively, Seller, Owner, CBF and their
respective direct and indirect owners, principals, members, shareholders,
managers, officers, directors, agents, affiliates, trustees, advisors, and
employees (if any).

“Seller Permitted Title Matters” shall mean, collectively, those matters
affecting title to the Property entered into, created by, consented to or
permitted by Seller, Owner and/or CBF after the Effective Date for or in
connection with Seller’s compliance with, or satisfaction of the obligations of
Seller and/or CBF under, this Agreement.

“Seller Representations” shall mean the representations and warranties of Seller
expressly set forth in Section 7.2, as such representations and warranties may
be modified or deemed modified or waived pursuant to the terms of this
Agreement.

“Seller’s Title Election Period” shall have the meaning set forth in
Section 4.1(b).

“Seller’s Title Notice” shall have the meaning set forth in Section 4.1(b).

“Seller Undertakings” shall have the meaning set forth in Section 7.1(b).

“Seller’s Broker” shall mean CB Richard Ellis.

“Senior Lender” shall mean AmTrust Bank (formerly known as Ohio Savings Bank), a
federal savings bank, or its successors or assigns as holder of and beneficiary
under the Senior Loan Documents.

 

10



--------------------------------------------------------------------------------

“Senior Loan” shall mean, collectively, (i) that certain loan in the original
principal amount of up to Thirty-Four Million Dollars ($34,000,000) and
(ii) that certain revolving loan in the principal amount, from time to time, of
up to Six Million Dollars ($6,000,000), each as advanced by the Senior Lender to
Triton Rodgers Forge, LLC and guaranteed by Developer.

“Senior Loan Documents” shall mean, collectively, the documents evidencing and
securing the Senior Loan, including the guarantee(s) thereof by Developer.

“Service Contracts” shall mean all service, maintenance, and other contracts
respecting leasing, management, maintenance, or operation of the Real Property
(other than (i) the Leases and (ii) service, maintenance, and other contracts
respecting management, maintenance, or operation of the Condominium Regime
entered into by or on behalf of the council of unit owners).

“Study Period” shall mean the period commencing on November 19, 2007 (pursuant
to the Access Agreement) and expiring on January 7, 2008.

“Surviving Obligations” shall mean the obligations of Purchaser or Seller, as
applicable (i) under this Agreement that, by their express terms, survive a
termination of this Agreement (but subject to any limitations on the duration of
such survival as may be set forth in this Agreement), and (ii) should Closing
occur, the obligations of Purchaser or Seller, as applicable (A) that, by their
express terms, survive Closing under this Agreement (but subject to any
limitations on the duration of such survival as may be set forth in this
Agreement); and (B) that are set forth in any Closing Document executed by such
party (but subject to any limitations on the duration of such survival as may be
set forth in such Closing Document).

“Tenant” shall mean a tenant under a Lease; collectively, all tenants under the
Leases are referred to as the “Tenants”.

“Title Company” shall mean Land Services USA, Inc., as agent for Fidelity
National Title Insurance Company.

“Title Objection Date” shall mean January 7, 2008.

“Title Objection Notice” shall have the meaning set forth in Section 4.1(b).

“Transfer Taxes” shall have the meaning set forth in Section 8.4(h).

“USA Patriot Act” shall have the meaning set forth in Section 7.1(h).

“Utility Deposits” shall mean all deposits made by or on behalf of CBF or Owner
with the Persons providing water, sewer, gas, electricity, telephone and other
utilities to the Real Property, as listed on Schedule 9.

“Voluntary Liens” shall mean any liens securing the Senior Loan and any other
Liens voluntarily granted, assumed or consented to by the Owner or any other
person or

 

11



--------------------------------------------------------------------------------

entity related to or affiliated with Seller or the Owner (or their respective
principals or affiliates) and encumbering all or any part of the Property or the
Membership Interests, or that are in the nature of mechanics’ or materialmen’s
liens that arise from or are the result of actions taken by or omissions of
Seller or the Owner.

ARTICLE 2

Agreement; Purchase Price

Section 2.1. Agreement to Sell and Purchase. Subject to the terms and provisions
hereof, Seller agrees to sell the Membership Interests to Purchaser, and
Purchaser agrees to purchase the Membership Interests from Seller.

Section 2.2. Purchase Price. The Purchase Price for the Membership Interests
shall be Forty-Five Million and No/100 Dollars ($45,000,000.00). Subject to the
adjustments and apportionments as hereinafter set forth, the Purchase Price
shall be paid on the Closing Date by wire transfer of immediately available
federal funds.

ARTICLE 3

Deposit

Section 3.1. Deposit. On or before 5:00 p.m. (Eastern time) on January 7, 2008,
Purchaser shall deposit One Million and No/100 Dollars ($1,000,000.00) with
Escrow Agent by wire transfer of immediately available funds (the “Deposit”),
and Escrow Agent shall acknowledge to Purchaser and Seller in writing receipt of
the Deposit.

Section 3.2. Deposit Generally. The Deposit shall be held in an escrow account
pursuant to an escrow agreement in the form attached hereto as Exhibit C (the
“Deposit Escrow Agreement”). The Deposit shall be paid to Seller and applied to
the Purchase Price if the Closing occurs. If the Closing does not occur by the
Closing Date, the Deposit shall be disbursed as provided in this Agreement and
the Deposit Escrow Agreement. The Deposit is nonrefundable except as otherwise
expressly set forth in this Agreement.

ARTICLE 4

Title and Survey; Exhibits

Section 4.1. Title and Survey.

(a) Prior to the Effective Date, Seller has delivered copies of the Existing
Title Materials and Existing Survey to Purchaser. Purchaser has obtained the
Purchaser Pro Forma Title Policy.

 

12



--------------------------------------------------------------------------------

(b) Purchaser shall have until 5:00 p.m. (East Coast Time) on the Title
Objection Date to give Seller a written notice (the “Title Objection Notice”)
that sets forth in reasonable detail any objections that Purchaser has to title
or survey matters affecting the Property (the “Purchaser Title Objections”);
provided, however, that, notwithstanding anything to the contrary set forth in
this Agreement, (i) Purchaser shall have no right to object to any of the
matters set forth within subsections (a) or (e) through (g) of the definition of
Permitted Exceptions and (ii) Purchaser shall have no obligation to object to
any Liens, all of which Liens shall be deemed, for purposes of this
Section 4.1(b), to be objectionable to Purchaser. Each of the Purchaser Title
Objections (i) must be in writing, (ii) must be addressed to Seller, (iii) must
reasonably describe the objectionable title or survey matter and why Purchaser
is objecting to it, (iv) must be accompanied by a complete copy of the
Purchaser’s supplemental or replacement title reports or surveys and/or updates
to the Existing Title Materials and/or the Existing Survey and a copy of the
instrument or document to which Purchaser is objecting or a detailed statement
regarding the exception, and (v) must contain a description of what action
Purchaser desires Seller to take in order to resolve the applicable Purchaser
Title Objection in a manner acceptable to Purchaser. Seller shall have until
5:00 p.m. (East Coast Time) on January 7, 2008 (“Seller’s Title Election
Period”) to give Purchaser notice as to whether Seller elects, in its sole
discretion, to use commercially reasonable efforts to cure the Purchaser Title
Objections by the Closing Date (“Seller’s Title Notice”). If Seller fails to
provide the Seller’s Title Notice to Purchaser prior to the end of Seller’s
Title Election Period, Seller shall be deemed to have elected not to attempt to
cure any of the Purchaser Title Objections. If Seller elects or is deemed to
have elected not to attempt to cure any one or more of the Purchaser Title
Objections, Purchaser shall have until 5:00 p.m. (East Coast Time) on January 7,
2008 to terminate this Agreement by written notice to Seller, in which event,
the Deposit shall be refunded to Purchaser and, except for the applicable
Surviving Obligations, Purchaser and Seller shall have no further obligations or
liabilities under this Agreement. If Purchaser does not so terminate this
Agreement, the Purchaser Title Objections that Seller elected or was deemed to
elect not to cure shall be Permitted Exceptions. If Seller elects to use
commercially reasonable efforts to cure any one or more of the Purchaser Title
Objections, Seller shall use commercially reasonable efforts until the Closing
Date to attempt to complete such cure, but shall have no liability to Purchaser
if Seller is unable to complete such cure, in which event Purchaser shall have
the right to terminate this Agreement, and the Deposit shall be refunded to
Purchaser and, except for the applicable Surviving Obligations, Purchaser and
Seller shall have no further obligations or liabilities under this Agreement.
Notwithstanding anything to the contrary set forth in this Agreement, if any
matter as to which Purchaser issues a Title Objection Notice was caused by
Seller after the effective date of Purchaser’s Pro Forma Title Policy (i.e.,
December 3, 2007), and if Seller fails to cure same and, solely as a result
thereof, Purchaser elects to terminate this Agreement, Seller shall reimburse
Purchaser for costs and expenses pursuant to Section 10.3 of this Agreement.

(c) At Closing, title to the Property shall be in the condition set forth in
Section 6.1(a)(iii)(1). Notwithstanding anything to the contrary set forth in
this Agreement, as a condition precedent to Purchaser’s obligations to proceed
to Closing hereunder, (i) the

 

13



--------------------------------------------------------------------------------

entire Property shall be conveyed to the Owner, and all of the Membership
Interests shall be held by Seller free and clear of all Liens; (ii) on or before
the Closing Date, Seller shall, at its sole cost and expense, satisfy and cause
to be released of record from the Membership Interests and the Property all
Liens; provided that, except for Voluntary Liens (as to which no limit on
Seller’s obligations shall apply), Seller shall not be required to expend more
than a total of Ten Thousand and No/100 Dollars ($10,000.00) to cause the same
to be satisfied and released of record; (iii) the Senior Loan Documents and any
other Voluntary Liens may be satisfied at Closing by Seller out of the Purchase
Price. At Closing, Seller will cause Owner to execute and deliver an Owner’s
Affidavit substantially in the form attached hereto as Exhibit D (the “Owner’s
Affidavit”) and Seller will execute and deliver a Non-Imputation Affidavit
substantially in the form attached hereto as Exhibit E (the “Non-Imputation
Affidavit”). If on the Closing Date, there shall exist Liens encumbering the
Membership Interests or the Property that do not constitute Voluntary Liens,
Seller shall have the right, exercisable by written notice to Purchaser, to
extend the Closing Date for a reasonable period of time, not to exceed sixty
(60) days, to permit Seller to satisfy such Liens, subject to and upon the terms
of this Section 4.1(c).

        (d) Purchaser has requested that certain endorsements be issued with
respect to the Purchaser’s owner’s title insurance

policy(ies) as shown on Purchaser’s Pro Forma Title Policy. Such endorsements
shall be at no cost to, and shall impose no additional liability on, Seller,
other than the deliveries required of Seller at Closing pursuant to Section
8.2(c).

Section 4.2. Exhibits and Schedules. Seller, CBF and Purchaser (a) acknowledge
that all of the Exhibits and Schedules to this Agreement have not been finalized
as of the Effective Date; and (b) Seller, CBF and Purchaser shall reasonably
cooperate with each other to complete the Exhibits and Schedules to this
Agreement as soon as reasonably practicable after the Effective Date, but no
later than the Exhibits and Schedules Completion Date; and (c) if Seller and
Purchaser have not been able to complete the Exhibits and Schedules to this
Agreement on or before the Exhibits and Schedules Completion Date, then either
Seller or Purchaser shall have the right exercisable by written notice to the
other party hereto given by 5:00 p.m. (Eastern Time) on the Exhibits and
Schedules Completion Date to terminate this Agreement, in which event the
Deposit shall be refunded to Purchaser and, except for the applicable Surviving
Obligations, Purchaser and Seller shall have no further obligations or
liabilities under this Agreement.

ARTICLE 5

Study Period; Inspection

Section 5.1. Study Period. Purchaser may terminate this Agreement for any reason
or for no reason, in its sole and absolute discretion, during the Study Period
by providing Seller with written notice of termination by no later than 5:00
p.m. (East Coast Time) on the final day of the Study Period, If Purchaser
terminates this Agreement during the Study Period the Deposit shall be refunded
to Purchaser and, except for the applicable Surviving Obligations, Purchaser and
Seller shall have no further obligations or liabilities under this Agreement.

 

14



--------------------------------------------------------------------------------

Section 5.2. Access Purchaser, CBF and Seller previously entered into that
certain Access Indemnification and Confidentiality Agreement, dated November 30,
2007 but effective as among the parties thereto on November 19, 2007, a copy of
which is attached hereto as Exhibit F (the “Access Agreement”). Each of the
Letter of Intent and the Access Agreement is hereby terminated and the terms and
provisions of this Section 5.2 and all other applicable provisions of this
Agreement shall govern Purchaser’s rights to access the Property and to conduct
its Inspections and the Owner and Purchaser’s associated obligations and
liabilities; provided that, nothing set forth in this Agreement shall be deemed
to relieve Purchaser, any of the Purchaser Representatives or any of the
Purchaser’s principals, officers, directors, agents, contractors, affiliates,
employees, professional consultants, legal, accounting and professional
advisors, investors and prospective investors, and lender’s and prospective
lenders, clients or other persons deemed reasonably necessary by Purchaser in
order for Purchaser to fully evaluate the Property, the Membership Interests and
the prospects for Purchaser’s ownership, operation and investment in the
Property and the Membership Interests (collectively, the “Permitted Purchaser
Disclosure Parties”), from any liabilities or obligations under the Access
Agreement that pursuant to the terms thereof survive the termination of the
Access Agreement.

(b) During the period from the Effective Date and through the earlier of
termination of this Agreement or Closing, Purchaser, personally or through the
Purchaser Representatives, shall continue to be entitled, upon twenty-four hours
prior notice to Seller (which notice, notwithstanding anything to the contrary
in this Agreement, may be given via telephone or email), to enter upon the Real
Property during regular business hours for the purpose of conducting such
Inspections as Purchaser may reasonably require and which are reasonably
approved by Seller; provided that Seller shall have the opportunity to have one
of its representatives accompany the Purchaser or Purchaser Representatives at
all times that they are on the Real Property. Any and all such Inspections shall
be done at Purchaser’s sole cost and expense. All such Inspections shall not
damage the Real Property in any respect, shall not be invasive in any respect
(including, without limitation, soil borings, test pits, groundwater testing, or
Phase II or Phase III environmental testing), and shall be conducted in
accordance with standards customarily employed in the industry and in compliance
with all governmental laws, rules and regulations. Prior to conducting any Phase
I or other environmental testing of the Real Property, Purchaser shall obtain
Seller’s prior approval of (i) Purchaser’s environmental consultant and (ii) the
nature, method, date and location of the proposed testing. Following each such
entry by the Purchaser or Purchaser Representatives with respect to the
Inspections, the Purchaser shall promptly restore, or cause to be restored, the
Real Property to its original condition as existed prior to any such
Inspections, reasonable wear and tear excepted. Purchaser shall keep the Real
Property free and clear of any and all liens or claims resulting from the
conduct or exercise by the Purchaser or Purchaser Representatives of the
inspection rights herein granted. Purchaser acknowledges that the rights granted
by Seller and CBF hereunder are subject to (i) any limitations resulting from
the fact that

 

15



--------------------------------------------------------------------------------

CBF is the contract purchaser of the Real Property, not the fee simple owner of
the Real Property, (ii) the rights of owners of condominium units that are
excluded from the Real Property, (iii) the rights of contract purchasers under
the Condominium Contracts, and (iv) the rights of Tenants under Leases.

(c) Seller and CBF shall reasonably cooperate with Purchaser in its Inspections,
but shall not be obligated to incur any liability or expense in connection
therewith.

(d) Purchaser acknowledges that prior to the Effective Date and continuing until
Closing or the sooner termination of this Agreement, Seller has made and will
make available to Purchaser and Purchaser acknowledges the availability for
examination, copying or downloading (at Seller’s office, at Seller’s Broker’s
extranet at http://www.cbrewashingtonbaltimoremhgfiles.com/login.asp or at the
Property), of the Property Records and other applicable documents and
information currently in effect and affecting the Property, expressly excluding
any Protected Information (collectively, the “Property Documents”), but only to
the extent the Property Records are in Seller’s possession or control and do not
constitute Excluded Items. Seller shall endeavor to keep Purchaser reasonably
informed about Property Documents that are added from time to time to Seller’s
extranet. As used herein, the term “Property Documents” shall be deemed to
include all of the documents and instruments applicable to the Property or any
portion thereof that any of the Seller Parties actually deliver or make
available electronically or otherwise to any the Purchaser Representatives or
Permitted Purchaser Disclosure Parties prior to the Closing or which are
otherwise obtained by any Purchaser Representatives or Permitted Purchaser
Disclosure Parties prior to the Closing. The Property Documents may be examined
at Seller’s offices at reasonable times during normal business hours upon prior
reasonable notice to Seller. Purchaser acknowledges that (i) it is relying
solely on its own independent investigation of the Property and not on any
information provided or to be provided by Seller, CBF or their respective agents
or contractors, (ii) all reports and other information provided to Purchaser
with respect to the Property are for informational purposes only and shall not
be construed as a representation or warranty on the part of Seller, CBF or any
other person regarding the Property, and (iii) CBF is the contract purchaser of
the Property pursuant to the Foreclosure Action and accordingly neither Seller
nor CBF makes any representation or warranty (express or implied, oral or
written) or provides any assurances regarding the accuracy, completeness, or
reliability of any documents, agreements, and other information.

(e) Purchaser shall indemnify, hold harmless and defend Seller, and the other
Seller Parties from and against any and all liabilities, losses, costs, damages
and expenses (including reasonable attorneys’ fees actually incurred and
expenses and court costs) of whatsoever nature that may be incurred by Seller
and the other Seller Parties, or any of them, and arising out of or in
connection with personal injury or death of persons, loss, destruction or damage
to property whatsoever, or any liens or claims thereof filed against the
Property, where any such personal injury, death, loss, destruction, damage, lien
or claim thereof results in whole or in part from the acts or omissions of the
Purchaser or the Purchaser Representatives or any of them, provided

 

16



--------------------------------------------------------------------------------

that no part of the claim results from the negligence of Seller or CBF. In so
defending Seller and the other Seller Parties and each of them, Purchaser shall
provide counsel that is reasonably acceptable to such persons. The foregoing
indemnification obligation of Purchaser shall survive the Closing or termination
of this Agreement for a period of twelve (12) months and shall not be merged
into any Closing Documents. Purchaser, for itself and on behalf of all of the
other Purchaser Representatives, hereby waives and releases Seller, CBF, the
Owner and each of the other Seller Parties from all claims resulting directly or
indirectly from access to, entrance upon, or inspection of the Real Property by
Purchaser or the Purchaser Representatives.

(f) Purchaser shall maintain, and shall cause all Purchaser Representatives to
maintain, adequate and appropriate insurance to cover risks of the type
described in Section 5.2(e) above, and before undertaking the Inspections, if
requested by Seller, Purchaser will deliver to Seller written evidence
establishing to Seller’s reasonable satisfaction that such adequate and
appropriate insurance is being maintained. Before undertaking the Inspections,
Purchaser shall name Seller and CBF as additional insureds under the insurance
policies to be maintained in accordance with this Section 5.2(f).

(g) Seller, CBF and Purchaser acknowledge and agree that no property interest is
created in favor of Purchaser by the execution of this Agreement, nor shall any
right granted herein ripen into an easement or other property interest by the
expenditure of money by, or through the efforts of, Purchaser, or otherwise.

(h) The existence and contents of this Agreement, the negotiations of the
parties with respect to the possible sale and purchase of the Membership
Interests and any matters disclosed by any Inspections undertaken by Purchaser
with respect to the Property and all other Confidential Information shall be
kept confidential and shall not be disclosed to any third parties without the
consent of the parties hereto, except for (i) any disclosure that may be
required by law to be made to any applicable Governmental Authorities (provided,
however, that if Purchaser believes it is required under applicable law to
disclose any information regarding the environmental condition of the Property
to any Governmental Authorities Purchaser shall first notify Seller and CBF in
writing of the basis on which Purchaser holds such belief and provide Seller and
CBF the opportunity to make such disclosure directly) and (ii) any disclosure
required to enforce the rights of a party to this Agreement in an action at law
or in equity. No advertisement or other publicity concerning this transaction
shall be made or disseminated by either party at any time without the review and
approval of both parties hereto. Both parties recognize the need to disclose
aspects of this transaction to their respective accountants, attorneys and other
consultants and such disclosure is hereby approved, subject to the terms of this
Section 5.2(h). Neither party is responsible for the actions of third parties as
to the disclosure of Confidential Information, but each party agrees to inform
their accountants, attorneys and other consultants of the confidentiality of
this transaction and all such other information and, upon request of the other,
agrees to use reasonable efforts to obtain confidentiality agreements from such
third parties. This Section 5.2(h) shall survive the termination of this
Agreement or Closing for a period of twelve (12) months.

 

17



--------------------------------------------------------------------------------

(i) If this Agreement is terminated, then, to help maintain the confidentiality
referred to above, Purchaser shall promptly send to Seller all copies of all
Confidential Information provided by or on behalf of Seller or CBF to Purchaser
hereunder and pursuant to the Access Agreement and/or the Letter of Intent (and
by Purchaser to other parties as permitted hereunder). The obligations of
Purchaser under this Section 5.2(i) shall survive the revocation or termination
of this Agreement.

(j) Purchaser shall provide copies of any correspondence sent to or received
from any Governmental Authorities, within two (2) Business Days after receipt or
dispatch, as the case may be. Purchaser shall not have the right to make any
commitments to any Persons, including any Governmental Authorities, that are in
any way binding on the Owner, Seller or the Property.

ARTICLE 6

Conditions Precedent; Casualty Damage; Condemnation

Section 6.1. Conditions Precedent Favoring Purchaser.

(a) Purchaser’s obligation to purchase the Membership Interests is subject to
the timely fulfillment of the conditions set forth in this Section 6.1(a) on or
before the Closing Date. Each condition may be waived in whole or in part only
by written notice of such waiver from Purchaser to Seller. If Purchaser proceeds
with Closing, it will be deemed to have waived any such condition not satisfied
prior to or contemporaneously with Closing.

(i) Seller, CBF or the Owner, as the case may be, shall have performed and
complied in all material respects with all of the terms and covenants of this
Agreement to be performed and complied with by Seller, CBF or the Owner prior to
or at the Closing; provided that this condition shall not be deemed to have
failed where such failure would not materially and adversely affect Purchaser,
in Purchaser’s reasonable judgment, if Seller, CBF and the Owner are otherwise
ready, willing and able to proceed to closing in conformity with the terms and
conditions of this Agreement and at Closing, Seller indemnifies, agrees to
defend and hold harmless Purchaser and the other Purchaser Indemnitees from and
against all Losses that Purchaser may suffer as a result of such failure of this
condition precedent to be satisfied at Closing pursuant to a written instrument
in form and substance reasonably satisfactory to Purchaser;

(ii) Subject to Section 7.4(a), on the Closing Date, the Seller Representations
shall be true and complete in all material respects, subject to (1) changes
that: (x) are caused by the acts or omissions of Purchaser, any other Purchaser
Parties or Purchaser’s agents or contractors; or (y) are a result of compliance
by Seller, CBF or the Owner with the terms of this Agreement; and (2) casualty
or condemnation (which shall be governed by Sections 6.3 and 6.4, respectively);

(iii) On the Closing Date, (1) title to the Property shall be subject only to
the Permitted Exceptions and the Title Company shall be irrevocably committed to
issue

 

18



--------------------------------------------------------------------------------

an owner’s policy(ies) of title insurance to Purchaser substantially in the form
of the Purchaser’s Pro Forma Policy attached hereto (which Purchaser’s Pro Forma
Policy shall reflect the Permitted Exceptions), and (2) the Membership Interests
shall be assigned to Purchaser free and clear of all Liens, Claims and
Encumbrances, other than the Permitted Exceptions; provided that, if on the
Closing Date, this condition is not satisfied, Seller shall, by written notice
to Purchaser, extend the Closing Date hereunder for a reasonable period of time,
not to exceed forty-five (45) calendar days in order to cause this condition to
be satisfied or otherwise resolved in a manner that is approved by Purchaser,
which approval shall not be unreasonably withheld, conditioned or delayed.

(iv) No petition shall have been filed (and not been dismissed) under the
Federal Bankruptcy Code or any similar state or federal law (i) by or against
Seller, CBF or the Owner or (ii) by or against Developer if such petition would
affect the ability of Seller, CBF or the Owner to consummate the transaction set
forth in this Agreement.

(v) The following conditions precedent shall be satisfied with respect to the
Owner and associated matters:

 

  (A) Seller shall have caused the Owner to be formed pursuant to the Owner’s
Organizational Documents and shall have caused 100% of the Membership Interests
in the Owner to be issued to Seller;

 

  (B) Seller and CBF shall have caused the Owner to be substituted for CBF as
the purchaser in the Foreclosure Action and Seller shall have caused the
Property to be conveyed to the Owner pursuant to the Foreclosure Action;

 

  (C) The assets of the Owner at Closing shall consist solely of the Property,
subject to changes in the Owner’s assets relating to or in connection with the
performance of the obligations of Seller, the Owner and/or CBF under this
Agreement.

(vi) Seller shall have obtained the Required Consents and Waivers; provided
that, if on the Closing Date, this condition is not satisfied, Seller shall, by
written notice to Purchaser, extend the Closing Date hereunder for a reasonable
period of time, not to exceed forty-five (45) calendar days in order to cause
this condition to be satisfied or otherwise resolved in a manner that is
approved by Purchaser, which approval shall not be unreasonably withheld,
conditioned or delayed.

(b) If any one or more of the conditions set forth in Section 6.1(a) above are
not satisfied as of the date specified for Closing hereunder (subject to
Seller’s obligation to extend the Closing Date, as provided in Section 6.1(a)
above), then Purchaser shall have the option, in its sole discretion, exercised
by written notice to Seller, either (i) to waive such condition and make full
Closing under this Agreement in accordance with the terms and conditions hereof,
without any reduction or adjustment in the Purchase

 

19



--------------------------------------------------------------------------------

Price, except as specifically provided herein; or (ii) to terminate this
Agreement, in which event the entire Deposit shall be refunded to Purchaser and
Seller, CBF and Purchaser shall be thereupon released from all further liability
or obligation under this Agreement, except for the applicable Surviving
Obligations. Purchaser’s election under clauses (i) or (ii) of this
Section 6.1(b) shall be Purchaser’s sole rights in the event any conditions to
Closing are unable to be satisfied unless (i) the satisfaction of any such
condition is solely within the commercially reasonable control of Seller and
Seller elects not to satisfy such condition or (ii) the failure of such
condition to be satisfied was caused by a breach of this Agreement by Seller, in
which events the provisions of Section 10.3 of this Agreement shall also apply.

(c) Purchaser acknowledges and agrees that its obligation to perform under this
Agreement is not contingent upon Purchaser’s ability to obtain any
(i) governmental or quasi-governmental approval of changes or modifications in
use or zoning, or (ii) modification of any existing Land Use Requirements or
other land use restriction, or (iii) consents to assignments of any agreements
or items which Purchaser requests, or (iv) endorsements to any title policy to
be obtained by Purchaser other than as specified in Section 4.1(c), or
(v) financing for acquisition of the Membership Interests.

Section 6.2. Conditions Precedent Favoring Seller and CBF.

(a) Seller’s and CBF’s obligations to proceed to Closing under this Agreement
are subject to the timely fulfillment of the conditions set forth in this
Section 6.2(a) on or before the Closing Date. Each condition may be waived in
whole or part only by written notice of such waiver from Seller and CBF to
Purchaser. If Seller and CBF proceed with Closing, they will be deemed to have
waived any such condition not satisfied prior to or contemporaneously with
Closing.

(i) Purchaser shall have performed and complied in all material respects with
all of the terms and covenants of this Agreement to be performed and complied
with by Purchaser prior to or at the Closing; provided that this condition shall
not be deemed to have failed where such failure would not materially and
adversely affect Seller, in Seller’s reasonable judgment, if Purchaser is
otherwise ready, willing and able to proceed to closing in conformity with the
terms and conditions of this Agreement and at Closing, Purchaser indemnifies,
agrees to defend and hold harmless Seller and CBF and the other Seller
Indemnitees from and against all Losses that Seller may suffer as a result of
such failure of this condition precedent to be satisfied at Closing pursuant to
a written instrument in form and substance reasonably satisfactory to Seller;

(ii) On the Closing Date, the representations of Purchaser set forth in
Section 7.1 shall be true and complete in all material respects subject to
changes that are caused by the acts or omissions of Seller, CBF or any other
Seller Parties;

(iii) No petition shall have been filed (and not been dismissed) under the
Federal Bankruptcy Code or any similar state or federal law (i) by or against
Purchaser or (ii) by or against Developer if such petition would affect the
ability of Seller, CBF or the Owner to consummate the transaction set forth in
this Agreement; and

 

20



--------------------------------------------------------------------------------

(iv) Seller shall have obtained all of the Required Consents and Waivers;
provided that, if on the Closing Date, this condition is not satisfied, Seller
shall, by written notice to Purchaser, extend the Closing Date hereunder for a
reasonable period of time, not to exceed forty-five (45) calendar days in order
to cause this condition to be satisfied or otherwise resolved in a manner that
is approved by Seller, which approval shall not be unreasonably withheld,
conditioned or delayed.

(b) If any one or more of the conditions set forth in Section 6.2(a) above are
not satisfied as of the date specified for Closing hereunder (subject to
Seller’s obligation to extend the Closing Date, as provided in Section 6.2(a)
above), then Seller and CBF shall have the option, in their sole discretion,
exercised by written notice to Purchaser, either (i) to waive such condition and
make full Closing under this Agreement in accordance with the terms and
conditions hereof; or (ii) to terminate this Agreement, in which event, the
entire Deposit shall be returned to Purchaser and Seller, CBF and Purchaser
shall be thereupon released from all further liability or obligation under this
Agreement, except for the applicable Surviving Obligations, Seller’s and CBF’s
election under clauses (i) or (ii) of this Section 6.2(b) shall be Seller’s and
CBF’s sole rights in the event any conditions to Closing are unable to be
satisfied unless (i) the satisfaction of any such condition is solely within the
commercially reasonable control of Purchaser and Purchaser elects not to satisfy
such condition or (ii) the failure of such condition to be satisfied was caused
by a breach of this Agreement by Purchaser, in which events the provisions of
Section 10.2 of this Agreement shall also apply.

Section 6.3. Risk of Loss. If, after the Effective Date, all or a portion of the
Improvements should be damaged or destroyed by fire or other casualty prior to
Closing, Seller shall promptly notify Purchaser in writing. If the reasonable
estimate of the cost to repair the same would, in the reasonable opinion of an
independent and qualified insurance adjustment firm selected by Seller and
reasonably approved by Purchaser (the “Insurance Adjuster”), exceed five percent
(5%) of the Purchase Price (any such casualty, a “Material Casualty”), Purchaser
may, at Purchaser’s sole option, elect either:

(a) to terminate this Agreement by written notice to Seller given within ten
(10) calendar days after Purchaser receives written notice of the occurrence of
such Material Casualty from Seller, in which event the entire Deposit shall be
refunded to Purchaser and Seller, CBF and Purchaser shall be thereupon released
from all further liability or obligation under this Agreement, except for the
applicable Surviving Obligations; or

(b) to close the transaction contemplated by this Agreement.

In the event of a fire or other casualty that is not a Material Casualty, or if
there is a Material Casualty and Purchaser elects to proceed pursuant to subpart
(b) above, (i) Purchaser shall purchase the Membership Interests in accordance
with the terms hereof (without reduction in the Purchase Price other than a
credit for any applicable

 

21



--------------------------------------------------------------------------------

deductible in CBF’s or the Owner’s insurance policies) and (ii) at Closing, the
Owner shall continue to own (or CBF shall assign to the Owner at or prior to
Closing) all insurance proceeds payable to the Owner on account of such damage
(net of reasonable third party out-of-pocket collection costs and costs of
repair of the Property reasonably incurred by the Seller, CBF or Owner not then
reimbursed), and any rights to receive same. With respect to any Material
Casualty, if Purchaser fails to timely provide a notice under either subpart
(a) above or subpart (b) above, Purchaser shall be deemed to have elected to
terminate this Agreement under subpart (a) above. If the Closing Date is within
the aforesaid ten-day period, then the Closing shall be extended to the next
Business Day following the end of said ten-day period. Seller and Purchaser
shall mutually agree upon communications with the Insurance Adjuster and shall
jointly participate in the discussions and negotiations with the applicable
insurance companies concerning any casualty affecting all or any portion of the
Property. Seller shall reasonably cooperate with Purchaser (at no cost, expense
or liability to Seller) in connection with the collection of the proceeds by the
Owner under such insurance policies or the adjustment and/or settlement of any
claims thereunder, after the Closing. Purchaser and Seller each agree to provide
the other with copies of any material correspondence or other materials
delivered to or by the Insurance Adjuster. The provisions of this Section 6.3
shall survive the Closing and shall not be merged into any Closing Documents.

Section 6.4. Condemnation. If, after the Effective Date, all or a material
portion of the Real Property should be condemned by right of eminent domain
prior to the Closing, Seller shall promptly notify Purchaser in writing. If
Seller’s reasonable estimate of the loss of value of the remaining Real Property
exceeds five percent (5%) of the Purchase Price (any such event, a “Material
Taking”), Purchaser may, at Purchaser’s sole option, elect either:

(a) to terminate this Agreement by written notice to Seller given within ten
(10) calendar days after Purchaser receives written notice of the occurrence of
such Material Taking from Seller, in which event, the entire Deposit shall be
returned to Purchaser and Seller, CBF and Purchaser shall be thereupon released
from all further liability or obligation under this Agreement, except for the
applicable Surviving Obligations; or

(b) to close the transaction contemplated by this Agreement.

In the event of a condemnation by right of eminent domain that is not a Material
Taking, or if there is a Material Taking and Purchaser elects to proceed under
subpart (b) above Purchaser shall purchase the Membership Interests in
accordance with the terms hereof (without reduction in the Purchase Price) and
at Closing, the Owner shall own (or CBF shall assign to Owner before Closing)
all condemnation awards and proceeds payable as a result of such condemnation
(net of reasonable third party out-of-pocket collection costs and costs of
repair of the Property reasonably incurred by Seller, CBF or the Owner) and any
rights to receive the same. With respect to any Material Taking, if Purchaser
fails to timely provide the termination notice specified in subpart (a) above,
Purchaser shall be deemed to have elected to proceed with Closing under subpart
(b) above. If the Closing Date is within the aforesaid ten-day period, then

 

22



--------------------------------------------------------------------------------

the Closing shall be extended to the next Business Day following the end of said
ten-day period. Notwithstanding the foregoing provisions to the contrary,
(A) Seller shall not consent or permit CBF to consent to any taking or agree to
any condemnation award with respect to the Property without the prior written
consent of Purchaser; (B) prior to Closing, Seller shall provide Purchaser with
an opportunity to participate with Seller in any negotiations relating to a
taking affecting any portion of the Property or any condemnation award to be
made in connection therewith; and (C) Seller shall reasonably cooperate with
Purchaser after Closing (at no cost, expense or liability to Seller) in
prosecuting any claim for a condemnation award arising prior to Closing. The
provisions of this Section 6.4 shall survive the Closing and shall not be merged
into any Closing Documents.

Section 6.5. Activities Prior to Closing; Seller, CBF, Owner and Purchaser
Covenants. From and after the Effective Date and ending on the earlier of the
Closing or the sooner termination of this Agreement, Seller, CBF, the Owner and
Purchaser, as applicable, shall comply with the following terms and provisions:

(a) CBF, Seller, and/or the Owner may (i) perform marketing or leasing
activities with respect to the Property, and (ii) enter into any leases or
commitments to lease with respect to any portion of the Property on forms of
apartment leases and on economic terms consistent with the leasing of such
apartments prior to the Effective Date; provided, however, none of CBF, Seller,
or the Owner may market any of the Condominium Units for sale.

(b) Except as otherwise may be necessary to comply with the terms of this
Agreement or with Laws as they relate to the Property or to address any imminent
life/safety concerns of Seller as related to the Property (in which event,
Seller shall promptly provide Purchaser with written notice of any such
contracts and true, correct and complete copies thereof), neither Seller, CBF
nor the Owner shall enter into any Service Contracts for or affecting the
Property or modifications, renewals or terminations of any existing Service
Contracts for or affecting the Property that would be binding on the Owner or
the Property after Closing, without the prior written consent of Purchaser,
which consent shall not be unreasonably withheld or delayed; provided, however,
that Purchaser’s consent shall not be required with respect to any Service
Contract entered into in the current ordinary course of business of CBF that can
be terminated without payment or penalty on not more than thirty (30) calendar
days prior written notice and, provided further that Purchaser is given prompt
written notice of any such Service Contracts and true and complete copies
thereof. If Purchaser does not notify Seller in writing of its consent or
disapproval within three (3) Business Days after written notice thereof from
Seller, Purchaser shall be deemed to have disapproved such requested action. If
Purchaser disapproves any such request, then Purchaser’s written notice shall
specify the reasons of such disapproval.

(c) Except as otherwise may be necessary to comply with the terms of this
Agreement or with Laws as they relate to the Property or to address any imminent
life/safety concerns of Seller as related to the Property, neither the Seller,
CBF nor the Owner shall, without the prior written consent of Purchaser in each
case, which consent

 

23



--------------------------------------------------------------------------------

shall not be unreasonably withheld or delayed, enter into any contract related
to any capital repair, replacement or improvement exceeding a cost of
$250,000.00, unless the same is completed and paid for in full before or at
Closing. If Purchaser does not notify Seller in writing of its consent or
disapproval within three (3) Business Days after written notice thereof from
Seller, Purchaser shall be deemed to have disapproved such requested action. If
Purchaser disapproves any such request, then Purchaser’s written notice shall
specify the reasons for such disapproval. Notwithstanding the foregoing,
Purchaser acknowledges that Seller or CBF shall be entering into contracts for
performance of the work described on Schedule 12. Purchaser hereby consents to
such contracts and to the performance of such work and acknowledges that Seller
and CBF reserve a license for themselves and their respective contractors to
enter onto the Real Property for the performance of such work, subject to the
following conditions:

(i) Seller shall maintain, and cause such contractors to maintain, commercial
general liability insurance during the period of performance of such work;

(ii) Seller shall indemnify, defend and hold harmless Purchaser and Owner from
and against any loss, claim or liability arising from the performance of such
work, excluding any consequential damages and excluding any further repair or
replacement to such work; and

(iii) Seller shall indemnify, defend and hold harmless Purchaser and Owner from
and against any mechanics liens arising from such contracts.

The provisions of this Section 6.5(c) shall survive Closing and shall not be
merged into the Closing Documents.

(d) CBF and/or the Owner shall, and Seller shall cause CBF to, continue to
insure the Property as it is insured as of the Effective Date (which insurance
shall be cancelled at Closing at Seller’s expense, and Seller shall be entitled
to all credits and refunds therefrom).

(e) Seller shall not, without Purchaser’s prior written consent: (i) amend the
Owner’s Organizational Documents in any respect; (ii) admit any other members to
the Owner; (iii) cause the Owner to engage in any trade or business other than
the ownership and management of the Property; (iv) terminate, dissolve or
liquidate the Owner; (v) transfer, pledge or encumber or otherwise create,
permit (to the extent within its reasonable control) or consent to any Liens,
Claims or Encumbrances to affect the Membership Interests; or (vi) cause the
Owner to enter into any collective bargaining agreement.

(f) CBF and/or the Owner shall, and Seller shall cause CBF and/or the Owner to,
operate the Property and conduct its business as it pertains to the Property
consistent with its past practices (other than termination of Condominium
Contracts pursuant to this Agreement) and shall maintain the Property in as good
or better condition as exists on the Effective Date, reasonable wear and tear
(and intervening casualty or condemnation) excepted. CBF and/or the Owner shall,
and Seller shall

 

24



--------------------------------------------------------------------------------

cause CBF and/or the Owner to, comply with the material terms of the Service
Contracts. On or before the expiration of the Study Period, Purchaser shall
notify Seller of those Service Contracts which Purchaser wishes to cause to be
terminated as of Closing. Seller shall use commercially reasonable efforts to
effect such terminations as of Closing, but shall not be liable to Purchaser for
any loss, claim or liability resulting from any failure or inability to
terminate such Service Contracts as of Closing and in no event shall Seller or
CBF be liable for any termination fee(s) thereunder. Seller and CBF agree to
cooperate with Purchaser and Owner after Closing, at no expense to Seller or
CBF, in effecting the termination of any service contracts entered into in
connection with the operation of the condominium association under the
Condominium Regime that Purchaser may elect to cause the association to
terminate.

(g) Except for any Seller Permitted Title Matters and except as otherwise may be
necessary to comply with Laws as they relate to the Property, CBF and/or the
Owner shall not, and Seller shall not permit CBF and/or the Owner to, without
Purchaser’s prior written consent, which consent shall not be unreasonably
withheld, conditioned or delayed, further encumber the Property or grant any
easements or rights of way with respect to the Property or materially and
adversely affect title to the Property. If Purchaser does not notify Seller in
writing of its consent or disapproval within three (3) Business Days after
written notice thereof from Seller, Purchaser shall be deemed to have
disapproved such requested action. If Purchaser disapproves any such request,
then Purchaser’s written notice shall specify the reasons for such disapproval.

(h) CBF shall, and Seller shall cause CBF to, in the ordinary course of
business, pay or cause to be paid promptly when due all city, state and county
ad valorem taxes and similar taxes and assessments, all sewer and water charges
and all other governmental charges levied or imposed upon or assessed against
the Property and all other payables due for the Property between the date hereof
and the Closing Date.

(i) Seller shall provide Purchaser with copies of any written notice of the
threat or institution of any litigation against the Property, CBF or the Owner
or that concern matters materially and adversely affecting the Property, CBF or
the Owner received by CBF or Seller following the Effective Date and prior to
the Closing Date.

(j) CBF shall, at its sole cost and expense, send termination notices under, and
use commercially reasonable efforts to cause to be of no further force or
effect, all of the Condominium Contracts with respect to proposed condominium
units in the proposed Phase II of the Condominium Regime and, effective as of
such terminations, shall direct the escrow agent holding such deposits to return
to the purchasers thereunder any deposits or other sums previously paid by such
purchasers pursuant to the Condominium Contracts. Purchaser acknowledges that
Seller’s ability to cause the termination of any or all of such Condominium
Contracts prior to Closing is subject to obtaining the consent of the Senior
Lender. At Purchaser’s request, CBF shall endeavor to maintain in effect
Condominium Contracts with respect to Condominium Units in Phase I of the
Condominium Regime, however, Purchaser acknowledges that some or all of such
Condominium Contracts may have passed the outside date for

 

25



--------------------------------------------------------------------------------

closing thereunder and the contract purchasers thereunder may have the right to
terminate such Condominium Contracts and demand a return of the deposits
thereunder, in which event CBF shall direct the escrow agent holding such
deposits to comply with such demand. If any Condominium Contracts remain in
effect as of Closing, (i) Purchaser shall proceed to Closing; (ii) Seller shall
cause CBF to assign to the Owner all of CBF’s rights, title and interest, if
any, in and to the remaining Condominium Contracts; and (iii) Seller shall cause
to be assigned and transferred to the Owner CBF’s right, title and interest, if
any, in and to, the deposits under the Condominium Contracts, Seller shall
indemnify, defend and hold harmless Purchaser and Owner from and against any
loss, claim or liability arising from a failure of the escrow agent to disburse
the deposit amount under any Condominium Contract that is terminated prior to
Closing in accordance with the terms of such Condominium Contract, regardless of
whether the escrow agent ever received, or has in its possession or control, the
applicable deposit amounts. Purchaser shall indemnify, defend and hold harmless
Seller and CBF from and against any loss, claim or liability arising from (i) a
failure to pay applicable brokerage commissions under any Condominium Contract
that is not terminated prior to Closing in accordance with the terms of such
Condominium Contract and (ii) a failure of the escrow agent to disburse the
deposit amount under any Condominium Contract that is not terminated prior to
Closing in accordance with the terms of such Condominium Contract. The
provisions of this Section 6.5(i) shall survive Closing and shall not be merged
into the Closing Documents.

(k) Seller shall use commercially reasonable efforts to obtain the Required
Consents and Waivers from the applicable parties.

(l) Concurrently with or prior to Closing, Seller shall (i) cause CBF to
transfer, assign and convey to Owner all of CBF’s right, title and interest, if
any, in and to the Property and the right to acquire the Property pursuant to
the Foreclosure Action such that as of Closing Owner shall have the right to
receive and record the substitute trustees’ deed (to the extent not delivered to
the Owner and recorded prior to closing); and (ii) have the right to cause CBF
to be terminated and dissolved.

(m) Notwithstanding any provision of this Agreement to the contrary, Purchaser
acknowledges that (i) certain events or actions called for under the Condominium
Documents, including but not limited to the First and Organizational Meeting (as
defined in the Condominium Documents) will not have occurred prior to Closing;
and (ii) certain Seller Parties may currently hold positions as directors and/or
officers of the council of unit owners established under the Condominium
Documents and such Seller Parties shall resign any positions they may hold as
such directors and/or officers on or before the Closing Date; and (iii) neither
Seller, CBF nor any other Seller Parties have undertaken, nor intended or intend
to undertake, the Developer Rights and Obligations and disclaim any liability
therefor, as Successor Developer (as defined in the Condominium Documents) or
otherwise, whether to Purchaser, any other Purchaser Party or any third party.

 

26



--------------------------------------------------------------------------------

ARTICLE 7

Representations, Warranties and Covenants

Section 7.1. Purchaser’s Representations, Warranties and Covenants. Purchaser
hereby represents, warrants, covenants, and acknowledges to Seller as of the
date hereof:

(a) Purchaser acknowledges that it will have, or has had, a full and complete
opportunity to conduct such investigations, examinations, inspections and
analyses of the Property and the Membership Interests as Purchaser, in its
absolute discretion, may deem appropriate. Purchaser further acknowledges that,
except for the Seller Undertakings, Purchaser has not relied upon any
statements, representations or warranties by Seller or any agent of Seller.

(b) Purchaser agrees that, except for the representations, warranties, covenants
and undertakings of Seller, CBF and the Owner as are expressly set forth in this
Agreement or in the Closing Documents to be executed and delivered by Seller
and/or the Owner at Closing pursuant to the terms of this Agreement, including,
but not limited to, the Seller Representations set forth in Section 7.2(b) and
the indemnification obligations of Seller under Section 10.4 (collectively, the
“Seller Undertakings”), the Membership Interests shall be sold to Purchaser and
Purchaser shall accept the same (and shall accept the Property) on the Closing
Date strictly on an “AS IS, WHERE IS” AND “WITH ALL FAULTS, LIABILITIES, AND
DEFECTS, LATENT OR OTHERWISE, KNOWN OR UNKNOWN” basis, with no right of set-off
or reduction in the Purchase Price except as expressly set forth in this
Agreement, and that, except for the Seller Undertakings, such sale shall be
without representation or warranty of any kind, express or implied, including
any warranty of income potential, operating expenses, uses, merchantability or
fitness for a particular purpose, and Seller does hereby disclaim and renounce
any such representation or warranty. Purchaser specifically acknowledges that,
except for the Seller Undertakings, Purchaser is not relying on any
representations or warranties of any kind whatsoever, express or implied, from
Seller, any other Seller Party or any broker or other agents as to any matters
concerning the Property or the Membership Interests including: (1) the value of
the Property or the Membership Interests; (2) any income or income potential to
be derived from or the economic status of, the Property or the Membership
Interests; (3) the suitability of the Property for any and all activities and
uses which Purchaser may conduct thereon, including the possibilities for
further development of the Property or construction thereon or therein; (4) the
habitability, merchantability, marketability, profitability or fitness for a
particular purpose of the Property or any improvements thereon or therein and/or
fitness for any condominium use; (5) the manner, quality, state of repair or
lack of repair of the Property (including but not limited to, the structure,
facade, roof, foundation, HVAC, electrical and plumbing systems or any other
component of the Property or any improvements thereon or therein); (6) the
nature, quality or condition of the Property, including with respect to water
conditions, soil, geological or geotechnical condition; (7) the compliance of or
by Seller, CBF, the Property, or its operation with any Laws, codes, rules,
ordinances, regulations of any applicable Governmental Authority,

 

27



--------------------------------------------------------------------------------

including, without limitation, those relating to health, safety and the
environment; (8) the manner or quality of the construction or materials
incorporated into the Property; (9) compliance with the terms of any contracts,
agreements or the like included within the meaning of the term Contract Rights;
(10) absence of defects; (11) absence of faults; (12) flooding; (13) compliance
with environmental Laws, Land Use Requirements or other land use Laws, rules,
regulations, orders, codes or requirements; (14) the presence or absence of any
Hazardous Materials at, on, under, in, or adjacent to the Property; (15) the
presence or suitability of any utilities or availability thereof; (16) the
completeness or accuracy of any information provided to Purchaser by or on
behalf of Seller, CBF or their agents; (17) the dimensions of the Property or
the accuracy of any floor plans, square footage, sketches, or revenue or expense
projections related to the Property; (18) whether the Improvements are
structurally sound, in good condition, or in compliance with applicable Laws;
(19) the locale of the Property, the leasing market for the Property, or the
market assumptions Purchaser utilized in its analysis of the Membership
Interests or the Property and determination of the Purchase Price (such as
rental rates, leasing costs, vacancy and absorption rates, land values,
replacement costs, maintenance and operating costs, financing costs, etc.);
(20) the ability of Purchaser to obtain any and all necessary governmental
approvals or permits for Purchaser’s intended use and development of the
Property; (21) the condition or status of Owner’s title to the Property; or
(22) any other matter relating to Seller, CBF, the Owner, the Property or the
Membership Interests or to the design, development, construction, operation, or
sale of the Property or the Owner. Except as may be specifically set forth in
the Seller Undertakings, Seller specifically makes no representations or
warranties whatsoever as to whether the Property contains Hazardous Materials or
pertaining to the extent, location or nature of same, if any. Further, to the
extent that Seller has or will provide to Purchaser information from any
inspection, engineering or environmental reports concerning any Hazardous
Materials, Seller makes no representations or warranties with respect to the
accuracy or completeness, methodology or preparation or otherwise concerning the
contents of such reports except that Seller has not altered the substance of
such reports. Purchaser further acknowledges and agrees that except as expressly
required pursuant to the terms of this Agreement or pursuant to the requirements
of any applicable Laws, if any, Seller is under no duty to make any affirmative
disclosures or inquiry regarding any matter which may or may not be known to
Seller or any of the other Seller Parties.

Without limiting the generality of the foregoing, Purchaser acknowledges that:
(A) certain of the apartment units intended by the Developer for conversion into
condominium units have been partially demolished and/or are in the process of
construction, which demolition and/or construction work has been halted and as
result such apartment units may not be habitable and that some or all of the
licenses and permits for such demolition and/or construction work may have
expired; (B) neither Seller nor CBF nor any other Seller Parties constitute the
Developer nor a successor developer nor are obligated to perform any obligations
included in the Developer Rights and Obligations, nor is Purchaser entitled to
assert any warranty right or other claim with respect to the Condominium Units,
whether under the Condominium Documents or applicable law, against Seller, CBF
or any other Seller Party; (C) this Agreement is not a contract for the initial
sale of a unit to a member of the public and therefore the

 

28



--------------------------------------------------------------------------------

disclosure requirements of Section 11-126 of the Maryland Condominium Act are
not applicable to this Agreement; (D) this Agreement is not a contract for the
resale of a unit by a unit owner other than a developer and therefore the
disclosure requirements of Section 11-135 of the Maryland Condominium Act are
not applicable to this Agreement; (E) the unit warranty set forth in
Section 11-131(c) of the Maryland Condominium Act is not applicable to the
transfer of the Membership Interests pursuant to this Agreement; (F) the
warranty on common elements set forth in Section 11-131(d) of the Maryland
Condominium Act is not applicable to the transfer of the Membership Interests
pursuant to this Agreement, and (G) those condominium units that were conveyed
by Developer to third-party purchasers were conveyed with appurtenant Storage
Space Limited Common Elements (as defined in the Condominium Documents) that
were not constructed at the time of such conveyances and have not yet been
constructed. Purchaser acknowledges that it shall undertake all responsibility
for construction of such Storage Space Limited Common Elements and Purchaser
shall indemnify, defend and hold harmless Seller and CBF from and against any
loss, claim or liability arising from the performance of, or failure to perform,
such work and such undertaking and indemnification shall survive Closing and
shall not be merged into the Closing Documents. Seller shall provide a
$30,000.00 credit to Purchaser at Closing for the costs associated with
construction of such Storage Space Limited Common Elements.

(c) (i) Except as expressly provided below in this Section 7.1(c), Purchaser,
for Purchaser and Purchaser’s successors and assigns, hereby releases Seller and
the other Seller Parties from, and irrevocably and unconditionally waives all
claims and liability against Seller and each of the other Seller Parties for or
attributable to, the following:

(A) except for the Seller Representations as set forth in this Agreement, any
and all statements or opinions heretofore or hereafter made, or information
furnished, by or on behalf of the Seller Parties to Purchaser or any of
Purchaser’s agents or representatives;

(B) any duty to make any affirmative disclosures or inquiries with respect to
any matter, except as expressly required pursuant to the terms of this Agreement
or pursuant to the requirements of applicable Laws, if any;

and

(C) except for the Seller Undertakings, any and all losses, costs, claims,
liabilities, expenses, demands or obligations of any kind or nature whatsoever,
whether known or unknown and foreseen or unforeseen, attributable to the
Property, the Owner or the Membership Interests, whether arising or accruing
before, on or after the Closing and whether attributable to events or
circumstances which have heretofore or may hereafter occur, including all
losses, costs, claims, liabilities, expenses, demands and obligations with
respect to the structural, physical, or environmental condition of the Property
including all matters described in

 

29



--------------------------------------------------------------------------------

Section 7.1(b). Without limiting the foregoing, Purchaser hereby agrees that, if
at any time after the Closing, any third party or Governmental Authority seeks
to hold Purchaser responsible for the presence of, or any loss, cost or damage
associated with, Hazardous Materials in, on, above, beneath or adjacent to the
Real Property or emanating therefrom, then Purchaser waives any rights it may
have against Seller or CBF in connection therewith, including under CERCLA, and
Purchaser agrees that it shall not (unless compelled to do so by applicable
Laws, an agency of Federal, State or local government, or by the order of any
court, provided Purchaser takes no affirmative action to initiate any of the
foregoing) (1) bring a contribution action or similar action against the Seller
or CBF or any other Seller Parties or (2) attempt, by the affirmative or
intentional actions of Purchaser, in any way to hold the Seller or CBF or any
other Seller Parties responsible with respect to any such matter; provided that,
if a third party unrelated to Purchaser or any of the Purchaser Parties
initiates legal action against Purchaser in a court of competent jurisdiction
under CERCLA for a claim relating to Hazardous Materials first affecting the
Property prior to Closing, then Purchaser shall have the right to implead CBF
into such legal action.

(ii) Purchaser acknowledges and agrees that (1) Purchaser may hereafter discover
facts different from or in addition to those now (or as the Closing) known to
Purchaser, (2) Purchaser’s agreement to release, acquit and discharge Seller and
the other Seller Parties as set forth in this Section 7.1(c) shall remain in
full force and effect notwithstanding the existence or discovery of any such
additional or different facts, (3) to the extent permitted by Law, Purchaser
knowingly waives any rights, privileges and benefits under any federal, state or
local Laws that may negatively impact the validity or enforceability of any part
of the releases set forth in this Agreement, (4) upon the completion of the
Closing, Seller and CBF shall be deemed to have satisfied all of Seller’s and
CBF’s obligations, covenants and liabilities in this Agreement, the Closing
Documents or in any other documents executed by Seller in connection herewith
other than those obligations of Seller that, by the express terms of this
Agreement, the Closing Documents or such other documents, survive the Closing
(including without limitation the Seller Undertakings), and (5) except as a
result of Seller’s breach of the Seller Undertakings, Purchaser irrevocably
covenants never to commence or prosecute, or to affirmatively and intentionally
collude with others to commence or prosecute, against Seller, CBF or any other
Seller Party any action or proceeding based upon any claim covered by the
foregoing release.

(iii) Purchaser understands the legal significance of the foregoing provisions
and acknowledges and agrees that the provisions of this Section 7.1 and the
provisions incorporated therein by reference were a material factor in Seller’s
acceptance of the Purchase Price and that Seller is unwilling to sell the
Membership Interests unless Seller, CBF and the other Seller Parties are
expressly released as set forth in Section 7.1.

 

30



--------------------------------------------------------------------------------

(iv) Notwithstanding anything to the contrary in this Agreement, the provisions
of this Section 7.1 shall survive the Closing and shall not be merged into any
Closing Documents.

(d) Purchaser is a validly organized limited liability company in good standing
under the Law of Maryland in which Philadelphia Management Company has
day-to-day management control. This Agreement constitutes the valid and legally
binding obligation of Purchaser, enforceable against Purchaser in accordance
with its terms, except as its enforceability may be limited by bankruptcy,
insolvency, moratorium or other Laws relating to or affecting the rights of
creditors generally and the exercise of judicial discretion in accordance with
general equitable principles;

(e) There are no actions, suits or proceedings pending or, to the knowledge of
Purchaser, threatened, against or affecting Purchaser;

(f) Neither the execution, delivery or performance of this Agreement nor
compliance herewith (a) conflicts or will conflict with or results or will
result in a breach of or constitutes or will constitute a default under (1) the
charter documents or by-laws of Purchaser, (2) to the best of Purchaser’s
knowledge, any Laws or any order, writ, injunction or decree of any court or
Governmental Authority, or (3) any agreement or instrument to which Purchaser is
a party or by which it is bound or (b) results in the creation or imposition of
any Lien or Encumbrance upon its property pursuant to any such agreement or
instrument;

(g) No authorization, consent, or approval of any Governmental Authority
(including courts) is required for the execution and delivery by Purchaser of
this Agreement or the performance of its obligations hereunder that has not been
obtained;

(h) Purchaser is not, and will not be, a Person with whom Seller is restricted
from doing business with under the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001, H.R. 3162, Public Law 107-56 (commonly known as the “USA Patriot Act”) and
Executive Order Number 13224 on Terrorism Financing, effective September 24,
2001, as the same may have been amended or extended, and regulations promulgated
pursuant thereto (collectively, “Anti-Terrorism Laws”), including persons and
entities named on the Office of Foreign Asset Control Specially Designated
Nationals and Blocked Persons List; and

(i) Purchaser is, and any assignee or nominee of Purchaser that accepts an
assignment of any of the Membership Interests shall be, an Accredited Investor.
The Membership Interests are being acquired by Purchaser for its own account and
not with a view to, or for sale in connection with any public distribution
thereof within the meaning of the Securities Act. Purchaser acknowledges that
the Membership Interests are not registered under the Securities Act or any
state securities Laws and cannot be resold without registration thereunder or
exemption therefrom.

 

31



--------------------------------------------------------------------------------

Section 7.2. Seller’s Representations. Seller represents and warrants to
Purchaser as of the Effective Date:

(a) Representations Concerning the Owner and Seller.

(i) Owner has been formed as a limited liability company and is validly existing
and in good standing under the Laws of the State Maryland;

(ii) CBF is a limited liability company validly existing and in good standing
under the Laws of the State of Delaware and is qualified to do business in the
State of Maryland. Subject to Seller obtaining the Required Consents and
Waivers, CBF has the legal capacity, right, power and authority to enter into
and perform its obligations under this Agreement;

(iii) Seller is a corporation validly existing and in good standing under the
Laws of the State of Delaware and is qualified to do business in the State of
Maryland. Subject to Seller obtaining the Required Consents and Waivers, Seller
has the legal capacity, right, power and authority to enter into and perform its
obligations under this Agreement;

(iv) This Agreement is, and all agreements, instruments and documents to be
executed and delivered by Seller and/or CBF pursuant to this Agreement shall be,
duly authorized, executed and delivered by Seller or CBF. Subject to Seller
obtaining the Required Consents and Waivers, this Agreement is, and all
agreements, instruments and documents to be executed and delivered by Seller
and/or CBF pursuant to this Agreement shall be, valid and legally binding upon
Seller and CBF and enforceable in accordance with their respective terms except
as its enforceability may be limited by bankruptcy, insolvency, moratorium or
other Laws relating to or affecting the rights of creditors generally and the
exercise of judicial discretion in accordance with general equitable principles;

(v) Subject to Seller obtaining the Required Consents and Waivers, Seller and
CBF each has the right, power and authority and is duly authorized to enter into
this Agreement, to perform each of the covenants on its part to be performed
hereunder and to execute and deliver, and to perform its obligations under all
documents required to be executed and delivered by it pursuant to this
Agreement;

(vi) Subject to Seller obtaining the Required Consents and Waivers, neither the
execution, delivery or performance of this Agreement nor compliance herewith
(a) conflicts or will conflict with or results or will result in a breach of or
constitutes or will constitute a default under (1) the charter documents or
by-laws of Seller, CBF or the Owner, (2) to Seller’s actual knowledge, any Law
or any order, writ, injunction or decree of any court or Governmental Authority,
or (3) any agreement or instrument to which Seller, CBF or the Owner is a party
or by which it is bound or (b) results in the creation or imposition of any Lien
or Encumbrance upon its property pursuant to any such agreement or instrument;

 

32



--------------------------------------------------------------------------------

(vii) Other than the Required Consents and Waivers, no authorization, consent,
or approval of any Governmental Authority (including courts) or other person or
entity is required for the execution and delivery by Seller, CBF or the Owner of
this Agreement or the performance of any obligations of Seller, CBF or the Owner
hereunder or under the documents required to be executed and delivered by any of
them pursuant to this Agreement;

(viii) Neither Seller nor CBF has made any voluntary, and neither Seller nor CBF
has received any written notice of any involuntary, petition in bankruptcy,
assignment for the benefit of creditors, or petition seeking reorganization or
arrangement or other action under Federal or state bankruptcy or insolvency Law
that is pending against or contemplated by Seller or CBF;

(ix) Neither CBF, the Owner nor Seller has any employees;

(x) Each of CBF, the Owner and Seller is a “United States person” within the
meaning of Section 1445(f)(3) and Section 7701(a)(30) of the Code;

(xi) Neither Seller, CBF nor the Owner is a Person with whom Purchaser is
restricted from doing business with under the Anti-Terrorism Laws, including
persons and entities named on the Office of Foreign Asset Control Specially
Designated Nationals and Blocked Persons List;

(xii) The Owner has been formed as, and shall continue to be on the Closing
Date, a single-member limited liability company that is a “disregarded entity”
for federal and state income tax purposes and that has not had an obligation
(i) to file and has not filed any federal or state income or franchise tax
returns or (ii) to pay and has not paid any federal or state income or franchise
taxes.

(b) Representations Concerning the Property.

(i) Except as otherwise listed on Schedule 10 or entered into after the
Effective Date pursuant to the terms of this Agreement, to Seller’s actual
knowledge: (a) there are no Service Contracts binding upon CBF, the Owner or the
Property and currently in effect with respect to the Property; (b) the Service
Contracts existing on the Effective Date are currently in full force and effect,
have not been modified, supplemented or amended except as reflected on Schedule
10; and (c) CBF has paid and performed all of the material duties, obligations,
liabilities and responsibilities of CBF under the Service Contracts existing on
the Effective Date to the extent arising on or before the Effective Date or will
do so in the ordinary course of business of CBF; (d) neither Seller nor CBF have
received any written notice of default under the Service Contracts existing on
the Effective Date;

(ii) Except as set forth on Schedule 11 attached hereto, and subject to the
provisions of Section 6.5(c), to Seller’s actual knowledge, there are no
contractors, subcontractors, laborers or materialmen performing work upon or
functioning as labor or materialmen to improve the Property upon the request of
Seller, CBF or the Owner that have not been paid or will not be paid all amounts
due prior to Closing;

 

33



--------------------------------------------------------------------------------

(iii) Except as set forth on Schedule 2 attached hereto, to Seller’s actual
knowledge there are no Condominium Contracts with respect to the Condominium
Units that are in force or effect as of the Effective Date; and

(iv) Except as set forth on Schedule 6 attached hereto, to Seller’s actual
knowledge there are no Leases with respect to the Improvements that are in force
or effect as of the Effective Date.

(c) Representations Concerning the Owner and the Membership Interests

(i) Since its formation, the Owner has not (and through the date of Closing
shall have not) acquired or owned any assets except in connection with the
ownership, management and operation of the Property and activities incidental
thereto;

(ii) Seller owns one hundred percent (100%) of the membership interests in the
Owner. As of the Closing, subject to obtaining the Required Consents and
Waivers, the Membership Interests shall be assigned to Purchaser free and clear
of any and all Liens, Claims and Encumbrances of any kind or nature; and

(iii) As of Closing, subject to obtaining the Required Consents and Waivers,
Seller will have the power, right and authority to vote and transfer the
Membership Interests.

Section 7.3. Knowledge.

(a) For purposes of the Seller Representations, whenever a representation is
qualified by the phrase “to Seller’s actual knowledge,” or by words of similar
import, the accuracy of such representation shall be based solely on the actual
(as opposed to constructive or imputed) knowledge of the Designated Seller
Representative and shall not (i) be construed to refer to the knowledge of any
of the other Seller Parties, or (ii) impose or be deemed to have imposed upon
the Designated Seller Representative any duty to investigate the matters to
which such knowledge, or the absence thereof, pertains, including, but not
limited to, the contents of the files, documents and materials made available to
or disclosed to Purchaser or the contents of files maintained by the Designated
Seller Representative. Purchaser acknowledges that the Designated Seller
Representative is named solely for the purpose of defining the scope of Seller’s
knowledge and not for the purpose of imposing any liability on or creating any
duties running from the Designated Seller Representative to Purchaser and
Purchaser agrees that no Designated Seller Representative shall have any
personal liability under this Agreement or in connection with the transactions
contemplated hereby. Without limiting the generality of the foregoing, Purchaser
acknowledges that (i) Seller and CBF did not develop the Real Property and did
not effect the conversion of the apartment units included within the Condominium
Regime, (ii) CBF holds the Property solely as mortgagee-in-possession and as
contract purchaser in the Foreclosure Action, (iii) accordingly, the knowledge
of Seller, CBF and the Designated Seller Representative is extremely limited,
and (iv) the Purchase Price reflects such ownership circumstances and such
limited knowledge.

 

34



--------------------------------------------------------------------------------

(b) For purposes of the Purchaser Representations, whenever a representation is
qualified by the phrase “to Purchaser’s actual knowledge,” or by words of
similar import, the accuracy of such representation shall be based solely on the
actual (as opposed to constructive or imputed) knowledge of the Designated
Purchaser Representative and shall not be construed to refer to the knowledge of
any other party comprising the other Purchaser Representatives, or to impose or
have imposed upon the Designated Purchaser Representative any duty to
investigate the matters to which such knowledge, or the absence thereof,
pertains, including, but not limited to, the contents of any of Purchaser’s
files, documents and materials, other than an express duty to conduct a
commercially reasonable and due inquiry as to the matters that are the subject
of the applicable Purchaser Representations. Seller and CBF acknowledge that the
Designated Purchaser Representative is named solely for the purpose of defining
the scope of Purchaser’s knowledge and not for the purpose of imposing any
liability on or creating any duties running from the Designated Purchaser
Representative to Seller or CBF and Seller and CBF agree that no Designated
Purchaser Representative shall have any personal liability under this Agreement
or in connection with the transactions contemplated hereby.

Section 7.4. Notice of Breach; Survival of Representations and Warranties.

(a) If after the Effective Date but prior to the Closing, Purchaser obtains
actual knowledge that any of the representations or warranties made herein by
Seller are untrue, inaccurate or incorrect in any respect, Purchaser shall give
Seller written notice thereof within five (5) Business Days of obtaining such
knowledge (but, in any event, prior to the Closing). In such event, Seller shall
have the right (but not the obligation) to attempt to cure such untrue,
inaccurate or incorrect misrepresentation and shall, at its option, be entitled
to a reasonable adjournment of the Closing (not to exceed sixty (60) calendar
days) for the purpose of such cure. If Seller elects to attempt to so cure but
is unable to so cure any such untrue, inaccurate or incorrect representation or
warranty, then, except in the event that Seller committed actual fraud in the
making of any of the Seller Representations, if any such representation or
warranty is materially untrue, inaccurate or incorrect, Purchaser, as its sole
remedy shall elect either (i) to waive such materially untrue, inaccurate or
incorrect representation or warranties and consummate the transaction
contemplated hereby without any reduction of or credit against the Purchase
Price, or (ii) if Purchaser first obtained knowledge of such materially untrue,
inaccurate or incorrect representation or warranty after the Effective Date, to
terminate this Agreement in its entirety by written notice given to Seller on
the Closing Date, in which event, (A) this Agreement shall be terminated;
(B) Purchaser shall obtain a refund of the Deposit (and all interest accrued
thereon); (C) Purchaser shall be entitled to obtain reimbursement of expenses
and costs as provided in Section 10.3 of this Agreement; and (D) Seller and
Purchaser shall be thereupon released from all further liability or obligation
under this Agreement, except for the applicable Surviving Obligations.
Notwithstanding anything set forth in this Agreement to the contrary, if prior
to the Closing Date Purchaser obtains actual knowledge or is Deemed to Know that

 

35



--------------------------------------------------------------------------------

Seller’s representations and warranties are inaccurate, untrue or incorrect in
any way, and either Purchaser fails to provide Seller with notice thereof
pursuant to the terms of this Section 7.4(a) or Purchaser elects to proceed to
Closing under this Agreement, such representations and warranties shall be
deemed modified to reflect such actual or deemed knowledge of Purchaser prior to
the Closing Date.

(b) The representations and warranties of Seller and Purchaser set forth in this
Agreement shall survive Closing and shall not be merged into the Closing
Documents for a period of one (1) year. Purchaser hereby expressly agrees that
after Closing under this Agreement, Seller shall have no liability to Purchaser
for any representations or warranties of Seller set forth in this Agreement or
in any Closing Documents except for breaches of the representations or
warranties by Seller in Section 7.2(c) herein, if: (A) Purchaser does not, on or
prior to the date which is one (1) year after the Closing Date send to Seller a
written notice alleging such breach and within sixty (60) calendar days after
the date of such written notice commence a legal proceeding in a court of
competent jurisdiction against Seller alleging that Seller was in breach of any
such representation or warranty when made, and that Purchaser has suffered
actual and material damages as a result thereof; (B) Seller disclosed in writing
to Purchaser, or Purchaser otherwise has actual knowledge of, at the time of or
prior to Closing, such breach and Purchaser nevertheless proceeded to Closing;
or (C) the aggregate amount of all claims by Purchaser of indemnification or for
a Seller breach is less than One Hundred Thousand and 00/100 Dollars
($100,000.00); provided, however, that if such claims equal or exceed
$100,000.00, in the aggregate, Purchaser shall have the right to prosecute such
claims in the full amount thereof, and not just in the amount by which such
claims exceed $100,000.00. Notwithstanding anything to the contrary set forth in
this Agreement or in any of the Closing Documents, (i) in no event will the
maximum aggregate liability of Seller or the Owner with respect to the breach of
any representations or warranties made by Seller in this Agreement or in any
Closing Document exceed One Million and No/100 Dollars ($1,000,000.00) except in
the event that (a) Seller committed actual fraud in the making of any of the
Seller Representations or (b) Seller breaches the representations or warranties
in Section 7.2(c) herein, in either of which events such limitation shall not
apply; and (ii) in no event shall Seller, CBF or the Owner be liable for any
consequential, punitive or special damages (unless the same constitute actual
damages suffered by Purchaser as a result of any third party claim for which
Seller, CBF or the Owner (prior to Closing) are expressly liable pursuant to
this Agreement). Each such representation and/or warranty shall automatically be
null and void and of no further force and effect after the date which is one
(1) year following the Closing unless, prior to the end of such one (1) year
period, Purchaser has complied with this Section 7.4(c). The provisions of this
Section 7.4 shall survive the Closing and shall not be merged into any of the
Closing Documents.

ARTICLE 8

Closing

Section 8.1. Closing Date. Closing shall take place on the Closing Date, subject
to any permitted extensions of the Closing Date as may be expressly set forth in

 

36



--------------------------------------------------------------------------------

this Agreement. Unless the parties otherwise agree in writing, the Closing shall
be conducted through a customary escrow arrangement with the Title Company. If
the Title Company is not unconditionally released by Purchaser to pay to Seller
the full amount of the Purchase Price, as increased or decreased by prorations
provided for herein, in immediately available wire transfer funds by 2:00 p.m.
(Eastern Time) on the Closing Date, the Closing shall be deemed to have occurred
on the following Business Day and the credits and prorations shall be
recalculated accordingly.

Section 8.2. Seller’s Deliveries. At the Closing, Seller shall deliver or cause
to be delivered or shall perform, at Seller’s sole expense, each of the
following items, each executed and acknowledged to the extent appropriate, as
applicable:

(a) The Assignment and Assumption Agreement duly executed by Seller;

(b) The Quit-Claim Bill of Sale in the form of Exhibit K duly executed by CBF
and the Owner;

(c) A substitute trustees’ deed conveying the Real Property to the Owner duly
executed by such substitute trustees;

(d) A UCC statement of transfer to the Owner duly executed by Seller;

(e) A quit-claim assignment agreement to the Owner duly executed by the
substitute trustees;

(f) Non-foreign person affidavits with respect to Seller as required by
Section 1445 of the Code in substantially the form of Exhibit G;

(g) The Owner’s Affidavit and the Seller’s Non-Imputation Affidavit in the forms
of Exhibits D and E, respectively, and such evidence or documents as may be
reasonably required by the Title Company on terms reasonably acceptable to
Seller relating to: (i) mechanics’ or materialmen’s liens; (ii) parties in
possession; and (iii) the status and capacity of Seller and the authority of the
Person or Persons who are executing the various documents on behalf of Seller in
connection with the sale of the Membership Interests;

(h) A duly-executed Closing Statement;

(i) Copies of all keys in the Owner’s or Seller’s possession or control to all
locks on the Improvements and the Condominium Units;

(j) All Service Contracts, Leases, copies of all Property Records and all other
tangible Personal Property and Other Rights in the possession or control of CBF,
the Owner or Seller, but excluding the Excluded Items;

(k) The Owner’s Organizational Documents in the form attached as Exhibit H;

 

37



--------------------------------------------------------------------------------

(1) Such limited liability company, corporate and other entity resolutions,
certificates of good standing, incumbency certificates and other evidence of
authority with respect to Seller, CBF and the Owner as may be provided for
herein or as may be reasonably requested the Title Company to consummate the
sale of the Membership Interests to Purchaser in conformity with the terms of
this Agreement;

(m) Amendments to the Owner’s Organizational Documents substantially in the form
attached hereto as Exhibit I and executed and delivered by Seller, pursuant to
which the Owner’s Organizational Documents shall be amended to reflect the
transfer and conveyance of the Membership Interests, the withdrawal from the
Owner by Seller, the admission to the Owner of Purchaser in accordance with the
terms and conditions contained herein, the amendment of the name of Owner to
“Rodgers Forge Apartments, LLC”, and the continuation of the Owner in effect
following the consummation of the purchase and sale of the Membership Interests
as contemplated in this Agreement;

(n) All Property Records, but excluding all Excluded Items;

(o) All other documents reasonably necessary to effectuate the contemplated
consummation of the transactions herein; and

(p) On the Closing Date, Seller, in coordination with Purchaser, shall cause its
accountants to close the books of the Owner, Seller shall, under its direction
and control, cause all applicable tax returns to be prepared and timely filed
for the Owner for the period from the formation of the Owner through the Closing
Date.

Section 8.3. Purchaser’s Deliveries. At the Closing, Purchaser shall deliver to
Seller the following items:

(a) Immediately available federal funds sufficient to pay the Purchase Price
(less the Deposit and subject to apportionments and adjustments as set forth
herein) and Purchaser’s share of all escrow costs and closing expenses in
accordance with the terms of this Agreement;

(b) Duly executed and acknowledged originals of the Assignment and Assumption
Agreement, the Closing Statement and the amendments to Owner’s Organizational
Documents;

(c) Such evidence or documents as may reasonably be required by the Title
Company evidencing the status and capacity of Purchaser and the authority of the
Person or Persons who are executing the various documents on behalf of Purchaser
in connection with the purchase of the Membership Interests; and

(d) All other documents reasonably necessary to effectuate the contemplated
consummation of the transaction herein.

 

38



--------------------------------------------------------------------------------

Section 8.4. Costs and Prorations.

(a) General. Real estate taxes and assessments allocable to the payment period
that includes the Closing Date, personal property taxes, if any, all items of
income, if any (other than the Excluded Items) and expense with respect to the
Property (including assessments and any other fees payable pursuant to the
Condominium Documents) shall be prorated between Seller and Purchaser as of the
Closing Date in accordance with this Section 8.4. Except as otherwise provided
in this Section 8.4, income and expenses shall be prorated on a cash basis. All
apportionments and prorations made hereunder shall be made based on the number
of calendar days of ownership of the Property in the period applicable to the
apportionment, with Purchaser entitled to income and responsible for expenses
for the Closing Date. Prorations of annual payments will be made based on the
number of calendar days of ownership in the applicable annual period.

(b) Taxes. All real estate taxes assessed against the Real Property shall be
prorated between Seller and Purchaser on a cash basis based upon the actual
current tax bill. If the most recent tax bill received by Seller before the
Closing Date is not the actual current tax bill, then Seller and Purchaser shall
initially prorate the taxes at the Closing by applying 100% of the tax rate for
the period covered by the most current available tax bill to the latest assessed
valuation, and shall reprorate the taxes retroactively when the actual current
tax bill is then available; provided, however, that in no event shall Seller be
charged with or responsible for any increase in real estate taxes resulting from
the sale of the Membership Interests to Purchaser or from any improvements made
on or after the Closing. All real estate taxes accruing before the Closing Date
shall be the obligation of Seller and all such taxes accruing on and after the
Closing Date shall be the obligation of Purchaser. Any refunds of real estate
taxes made after the Closing, including pursuant to any appeal undertaken by or
on behalf of Owner (other than any such appeal based solely on a change of
status of some or all of the Condominium Units as a result of their
consolidation or removal from the Condominium Regime), shall first be applied to
the unreimbursed third-party costs incurred by Seller or Purchaser in obtaining
the refund and the balance, if any, shall be paid to Seller (for the period
prior to the Closing Date) and to Purchaser (for the period commencing on and
after the Closing Date). The provisions of this Section 8.4(b) shall survive
Closing for a period of twelve (12) months.

(c) Utilities. Final readings and final billings for utilities will be made if
possible as of the Closing Date, in which event no proration shall be made at
the Closing with respect to utility bills; otherwise a proration shall be made
based upon the parties’ reasonable good faith estimate and a readjustment made
within thirty (30) calendar days after Closing. Seller shall receive a credit at
Closing for any Utility Deposits, plus any interest on the Utility Deposits to
which the Owner is or will be entitled, that are held as of the Effective Date
for the benefit of the Owner. The provisions of this Section 8.4(c) shall
survive Closing for a period of two (2) months.

(d) Service Contracts. Prepaid charges, payments and accrued charges under any
Service Contracts in effect as of Closing and entered into by, or assigned to,
the Owner shall be prorated at Closing in a manner reasonably acceptable to
Seller and Purchaser.

 

39



--------------------------------------------------------------------------------

(e) Condominium Contracts. To the extent any Condominium Contracts are not
terminated at or prior to Closing, deposits under such Condominium Contracts
shall be transferred and assigned to the benefit of the Owner.

(f) Rental Payments. All Rental Payments shall be prorated on a cash basis as of
Closing. Any checks for Rental Payments received after the Closing Date by
Seller, CBF or any other Seller Parties shall be promptly endorsed to the Owner
by the payee thereof and promptly sent to Purchaser. If on the Closing Date
there shall be any past due and unpaid Rental Payments under any Lease, then any
Rental Payment received after the Closing Date by the Owner, Purchaser or any
other Purchaser Parties or by Seller, CBF or any other Seller Parties for such
Lease shall be applied first to pay the current portion of any Rental Payments
due under such Lease and the remaining portion of the Rental Payment, to the
extent applicable to a period on or before the Closing Date, shall be remitted
promptly by the Owner or Purchaser to Seller after deduction of Seller’s
proportionate share of any costs of collection incurred by the Owner or
Purchaser in connection therewith. Such proportionate share shall be determined
by reference to the total amount of Rental Payments so received and the total
costs of collection so incurred by the Purchaser. Purchaser shall use, or shall
cause the Owner to use, reasonable diligence to collect past due Rental
Payments. The provisions of this Section 8.4(f) shall survive Closing for a
period of six (6) months.

(g) Closing Statement. Purchaser and Seller shall cooperate to produce five
(5) Business Days’ prior to the Closing Date a schedule of prorations and
closing costs that is as complete and accurate as reasonably possible (the
“Closing Statement”). If any of the aforesaid prorations cannot be calculated
accurately on the Closing Date, then they shall be estimated to the extent
possible as of the Closing and calculated as soon after the Closing Date as is
feasible. All adjustments to initial estimated prorations shall be made by the
parties with due diligence and cooperation within six (6) months following the
Closing, or such later time as may be required to obtain necessary information
for proration, by prompt cash payment to the party yielding a net credit from
such prorations from the party. The provisions of this Section 8.4(g) shall
survive Closing for a period of six (6) months.

(h) Closing Costs. Purchaser and Seller shall each pay their own legal fees
related to the preparation of this Agreement and all documents required to
settle the transaction contemplated hereby. Purchaser shall pay (i) all costs
associated with its due diligence, including the cost of appraisals,
architectural, engineering, credit and environmental reports, (ii) all title
insurance premiums and charges and all title examination costs, and (iii) all
survey costs. Purchaser shall pay 100% of the State, City and County recordation
and transfer taxes, if any, due in connection with the transaction contemplated
hereby, including the recordation of the deed to the Owner pursuant to the
Foreclosure Action. Purchaser and the Seller understand and believe that no
recordation or transfer taxes (collectively, “Transfer Taxes”) are payable in
connection with the transfer of the Membership Interests to Purchaser; however,
the

 

40



--------------------------------------------------------------------------------

foregoing obligation of Purchaser to pay the Transfer Taxes (including all
interest and/or penalties which may be imposed thereon) shall survive Closing
and shall not be merged into the Closing Documents.

(i) Excluded Items. Purchaser acknowledges and agrees that, notwithstanding
anything to the contrary in this Agreement or any of the Closing Documents,
(i) the Purchase Price does not include payment for the Excluded Items, and
(ii) all Excluded Items shall belong to Seller, whether the proceeds of the same
are received before or after the Closing (subject to the prorations set forth in
this Agreement). Without limiting the foregoing, at any time before or
simultaneously with the Closing, Seller shall be entitled to cause the Owner to
distribute to Seller all escrows, reserves, cash, and cash equivalents of the
Owner, provided that sufficient cash is available in its existing bank accounts
to cover any outstanding checks of the Owner issued before the Closing. The
provisions of this paragraph shall survive the Closing without limitation and
shall not be merged into the Closing Documents.

Section 8.5. Possession. Effective possession of the Property, by virtue of the
transfer of the Membership Interests, shall be delivered to Purchaser at the
Closing, subject to the terms of this Agreement.

Section 8.6. Motor Vehicle. The parties acknowledge that the motor vehicle
included in the list of Personal Property on Schedule 7 is not titled in the
name of Seller, CBF or Owner and that, accordingly, title to such motor vehicle
cannot effectively be conveyed. Seller agrees to cooperate with Purchaser, at no
expense to Seller, following Closing to effect titling of such motor vehicle in
the name of Owner, if such titling can be completed through the exercise of
commercially reasonable efforts.

ARTICLE 9

Real Estate Commission

Section 9.1. Commissions. If and when, but only if and when, the Closing is
completed and the Purchase Price is paid in full, Seller shall be obligated to
pay a real estate commission and/or brokerage fee to Seller’s Broker in
accordance with a separate agreement between Seller and Seller’s Broker. Seller
shall indemnify Purchaser against all claims, costs and liability relating to
any claim by Seller’s Broker or any other Person claiming by, through or under
Seller, CBF or Seller’s Broker. Such commission shall be paid in full by Seller
at Closing in accordance with a separate agreement between Seller and Seller’s
Broker. Seller and Purchaser represent and warrant to each other that no other
brokerage fee or real estate commission is or shall be due or owing in
connection with this transaction, and Seller and Purchaser hereby indemnify and
hold the other harmless from any and all claims of any other broker or agent
based on action or alleged action of the other. The provisions of this paragraph
shall survive any termination of this Agreement or the Closing and shall not be
merged into the Closing Documents.

 

41



--------------------------------------------------------------------------------

ARTICLE 10

Termination and Default

Section 10.1. Termination without Default. If the sale of the Membership
Interests is not consummated and this Agreement is terminated because of the
failure of any condition precedent to Purchaser’s or Seller’s obligations
expressly set forth in this Agreement (subject to the provisions of
Section 6.1(b) and Section 6.2(b) regarding the failure to satisfy conditions
within the respective parties’ commercially reasonable control) or for any other
reason except a material default by Purchaser hereunder (which is governed by
Section 10.2) or a material default by Seller hereunder (which is governed by
Section 10.3), the entire Deposit shall refunded to Purchaser and Seller and
Purchaser shall be thereupon released from all further liability or obligation
under this Agreement, except for the applicable Surviving Obligations.

Section 10.2. Purchaser’s Default. If (a) the sale contemplated hereby is not
consummated because of a default by Purchaser in its obligation to purchase the
Membership Interests in accordance with the terms of this Agreement after Seller
has performed or tendered performance of its obligations in all material
respects in accordance with this Agreement; or (b) Purchaser otherwise
materially defaults under this Agreement and such default shall continue for ten
(10) calendar days after receipt of written notice thereof from Seller, provided
that no notice shall be required for a failure to timely participate in Closing
or make any required Deposit, then as Seller’s sole remedy, Seller may terminate
this Agreement by written notice to Purchaser, whereupon the Deposit shall be
paid to and retained by Seller as liquidated damages; and except for the
applicable Surviving Obligations, Seller and Purchaser shall have no further
obligations to each other. The parties hereto, before entering into this
Agreement, have been concerned with the fact that substantial damages will be
suffered by Seller if Purchaser should materially default under this Agreement.
Purchase and Seller acknowledge that the damages to Seller upon a material
breach of this Agreement by Purchaser would be difficult or impossible to
determine, that the amount of the Deposit represents the parties’ best and most
accurate estimate of the damages that would be suffered by Seller if the
transaction should fail to close and that such estimate is reasonable under the
circumstances existing as of the Effective Date and under the circumstances that
Seller and Purchaser reasonably anticipate would exist at the time of such
breach. The parties, having made a diligent endeavor to ascertain the actual
compensatory damages which Seller would suffer in the event of Purchaser’s
material default under this Agreement, hereby agree that the reasonable estimate
of said damages is the sum equal to the amount of the Deposit. Therefore, if the
sale contemplated hereby shall fail to close because of a default by Purchaser
in its obligation to purchase the Membership Interests in accordance with the
terms of this Agreement after Seller has performed or tendered performance of
all of its obligations in all material respects in accordance with this
Agreement or Purchaser shall otherwise materially default under this Agreement,
Seller shall be entitled to and shall retain the entire Deposit as liquidated
damages and as its sole remedy at law or in equity. The amount of the liquidated
damages has been established by the parties as the amount of monetary damages
Seller will suffer based solely upon a material default by Purchaser

 

42



--------------------------------------------------------------------------------

under this Agreement and Seller shall be entitled to recover no other damages
from Purchaser. Notwithstanding anything herein to the contrary set forth in
this Agreement, nothing set forth herein shall (a) limit or impair any remedies
that may be available to Seller with respect to Purchaser’s obligations or
liabilities for any of the applicable Surviving Obligations of Purchaser except
as otherwise provided in this Agreement or in the applicable Closing Documents
entered into by Purchaser and Seller; or (b) be construed to limit Seller’s
rights to make a claim against any insurance policy that Purchaser was required
to obtain pursuant to Section 5 or that Purchaser otherwise maintains for or in
connection with either any breaches by Purchaser of its obligations under
Section 5.2 or Purchaser’s indemnification obligations set forth in Section 5.2.

Section 10.3. Seller’s Default. If (a) Purchaser shall have performed or
tendered performance of all of its obligations in all material respects under
this Agreement, and the sale contemplated hereby is not consummated because of a
default by Seller in its obligation to sell the Membership Interests in
accordance with the terms of this Agreement, or (b) Seller shall otherwise
materially default under this Agreement and such default shall continue for ten
(10) calendar days after receipt of written notice thereof from Purchaser,
provided that no notice shall be required for a failure to timely participate in
Closing, then, Purchaser may, as its sole and exclusive remedy at law or in
equity, avail itself of one of the following: (x) terminate this Agreement by
giving written notice thereof to Seller, in which event the entire Deposit will
be returned to Purchaser, Seller shall reimburse Purchaser for such reasonable
and actual, out-of-pocket, third-party costs and expenses incurred by Purchaser
in connection with the transaction contemplated by this Agreement, including,
but not limited to, Purchaser’s reasonable attorney’s fees and reasonable costs
incurred by Purchaser in connection with its due diligence inspections of the
Property, provided however that (i) in no event shall Seller have any obligation
to reimburse Purchaser for any costs incurred in connection with any efforts by
Purchaser to obtain any financing for the acquisition of the Membership
Interests, and (ii) Seller’s obligation to reimburse Purchaser for such costs
and expenses shall not exceed One Hundred Thousand and 00/100 Dollars
($100,000.00), and the parties shall have no further obligation to each other
except for the applicable Surviving Obligations; (y) waive such default and
consummate the transactions contemplated hereby in accordance with the terms of
this Agreement; or (z) specifically enforce this Agreement. It is expressly
acknowledged that the conveyance of the Membership Interests as contemplated by
this Agreement will effectively transfer a one hundred percent (100%) ownership
interest in the unique real property owned by the Owner to Purchaser, and
accordingly, specific performance is an appropriate remedy to make available to
Purchaser hereunder since the remedies available to Purchaser at law may be
inadequate to make Purchaser whole in the event of a default by Seller under
this Agreement. As a condition precedent to Purchaser exercising any right to
bring an action for specific performance as the result of Seller’s default
hereunder, Purchaser must commence such action within thirty (30) calendar days
after the scheduled Closing Date under this Agreement. Purchaser agrees that its
failure timely to commence such an action for specific performance within such
thirty (30) calendar day period shall be deemed a waiver by it of its right to
commence such an action as well as a waiver by it of any right it may have to
file or record a notice of pendency of action or similar notice against any
portion of the Property, and in such event, the provisions of subparagraph
(x) above shall apply.

 

43



--------------------------------------------------------------------------------

Section 10.4. Seller Indemnification.

(a) Subject to the terms of this Section 10.4 and the terms of Section 11.16,
Seller shall indemnify, defend and save harmless Purchaser, the other Purchaser
Parties and the Owner (as constituted after Closing) and their respective heirs,
successors, and representatives (collectively, the “Purchaser Indemnitees”) from
and against, and reimburse the Purchaser Indemnitees for, all losses, costs,
damages, expenses (including reasonable attorneys’ fees and litigation costs),
liabilities, claims, causes of action or judgments (collectively, “Losses”) that
the Purchaser Indemnitees suffer or incur arising solely in respect of or
resulting from any material breach of Seller’s representations under this
Agreement.

(b) Seller’s indemnification obligations under this Section 10.4 shall
specifically exclude (A) all Losses pertaining to, resulting from or associated
with, the physical condition of the Property, including but not limited to
design, construction, structural, HVAC, electrical, mechanical, plumbing,
facade, roof, finish, repair, surface, subsurface, environmental and other
conditions; (B) all Losses pertaining to or associated with the value of the
Property or leasing or, revenue or income from the Property after Closing;
(C) all Losses pertaining to or associated with the costs of operation,
maintenance, repair, alteration or improvement of the Property after Closing;
(D) all Losses arising from or relating to the Owner’s Liabilities after
Closing; (E) all Losses pertaining to, resulting from or associated with the
establishment, registration, marketing, sale or rental of condominium units
under or operation of any of the Condominium Regimes; (F) any Losses for which
Purchaser has received a credit at Closing as reflected on the Closing
Statement; and (G) any Losses that result from or in connection with the direct
or indirect actions of Purchaser, any of the Purchaser Representatives or the
Owner (as constituted after Closing) following the Closing Date.

(c) Purchaser hereby expressly agrees that after Closing under this Agreement,
Seller shall have no liability to Purchaser for any matters indemnified against
in this Section 10.4 or any of the other Closing Documents, if: (A) Purchaser
does not, on or prior to the date which is twelve (12) months after the Closing
Date (the “Indemnity Claim Survival Period”), commence a legal proceeding in a
court of competent jurisdiction against Seller for a claim of indemnity under
the Closing Indemnity Agreement; or (B) the aggregate amount of all claims by
Purchaser of indemnification or for a Seller breach is less than One Hundred
Thousand and 00/100 Dollars ($100,000.00); provided, however, that if such
claims equal or exceed $100,000.00, in the aggregate, Purchaser shall have the
right to prosecute such claims in the full amount thereof, and not just in the
amount by which such claims exceed $100,000.00.

(d) Notwithstanding anything to the contrary set forth in this Agreement,
(i) the maximum aggregate liability of Seller on account of all claims for
indemnity pursuant to this Section 10.4 or in connection with any other breaches
or defaults by Seller or the

 

44



--------------------------------------------------------------------------------

Owner under this Agreement, any Closing Document or any post-Closing covenants,
indemnities and obligations undertaken by Seller shall not exceed One Million
and No/100 Dollars ($1,000,000.00) except if (a) Seller committed actual fraud
in the making of any of the Seller Representations or (b) Seller breaches the
representations or warranties in Section 7.2(c) herein, in either of which
events such limitation shall not apply; (ii) in no event shall Seller be liable
for any consequential, punitive or special damages.

(e) The obligations of Seller under this Section 10.4 shall survive Closing for
a period of twelve (12) months (other than with respect to any breach by Seller
of the representations and warranties in Section 7.2(c) herein) and may not be
assigned to or enforced by any Person other than Purchaser or a Person to whom
Purchaser assigns this Agreement prior to Closing subject to and in conformity
with Section 11.3 below.

Section 10.5. Purchaser and Owner Indemnification.

(a) At Closing, Purchaser and the Owner (as constituted after Closing) shall
jointly and severally indemnify, defend and save harmless Seller, CBF and all
other Seller Parties and their respective heirs, successors, and representatives
(collectively, the “Seller Indemnitees”) from and against and reimburse the
Seller Indemnitees for all Losses that the Seller Indemnitees suffer or incur in
any one or more of the following categories:

(i) Losses arising in respect of or resulting from or in connection with the
ownership, operation, use, management, leasing or sale of the Property or any
other matter relating to the Property or the operations, acts or omissions of
the Owner or Purchaser on or after the Closing Date;

(ii) Losses accruing on or after the Closing Date under contracts, agreements,
undertakings or arrangements first entered into by the Owner on or after the
Closing Date; and

(iii) Losses occurring and accruing on or after the Closing Date if resulting
from or arising under Service Contracts entered into by Seller, CBF or the Owner
prior to the Closing Date to the extent such Service Contracts are not
terminated as of Closing.

The indemnification obligations of Purchaser and the Owner (as constituted after
Closing) under this Section 10.5 shall survive Closing indefinitely.

ARTICLE 11

Miscellaneous

Section 11.1. Entire Agreement. This Agreement constitutes the entire agreement
between the parties hereto with respect to the transactions contemplated herein,
and it supersedes all prior discussions, understandings or agreements between
the parties. All prior agreements, understandings, representations and
statements, oral or written, are merged into this Agreement. All Exhibits and
Schedules attached hereto are a part of this Agreement and are incorporated
herein by reference.

 

45



--------------------------------------------------------------------------------

Section 11.2. Binding On Successors and Assigns; No Third-Party Beneficiaries.
Subject to Section 11.3, this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns. Seller and Purchaser agree that there are no third parties who are
intended to benefit from or who are entitled to rely on any of the provisions of
this Agreement. No third party shall be entitled to assert any claims or to
enforce any rights whatsoever pursuant to this Agreement. The covenants and
agreements provided in this Agreement are solely for the benefit of Seller, CBF,
the Owner and Purchaser and their permitted successors and assigns respectively.

Section 11.3. Assignment by Purchaser. Purchaser shall not, directly or
indirectly, assign this Agreement or any of its rights hereunder. Any attempted
assignment in violation hereof shall, at the election of Seller, be of no force
or effect and shall constitute a default by Purchaser.

Section 11.4. Waiver. The excuse or waiver of the performance by a party of any
obligation of the other party under this Agreement shall only be effective if
evidenced by a written statement signed by the party so excusing or waiving. No
delay in exercising any right or remedy shall constitute a waiver thereof, and
no waiver by Seller or Purchaser of the breach of any covenant of this Agreement
shall be construed as a waiver of any preceding or succeeding breach of the same
or any other covenant or condition of this Agreement.

Section 11.5. Governing Law.

(a) This Agreement shall be construed and the rights and obligations of Seller,
CBF and Purchaser hereunder determined in accordance with the internal Laws of
the State of Maryland without regard to the principles of choice of law or
conflicts of law that would direct the application of the law of any other
jurisdiction.

(b) In recognition of the benefits of having any disputes with respect to this
Agreement resolved by an experienced and expert person, Seller, CBF and
Purchaser hereby agree that any suit, action, or proceeding, whether claim or
counterclaim, brought or instituted by any party hereto on or with respect to
this Agreement or which in any way relates, directly or indirectly, to this
Agreement or any event, transaction, or occurrence arising out of or in any way
connected with this Agreement or the Property, or the dealings of the parties
with respect thereto, shall be tried only by a court and not by a jury. EACH
PARTY HEREBY EXPRESSLY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY SUCH SUIT,
ACTION, OR PROCEEDING.

Section 11.6. Counterparts. This Agreement may be executed in any number of
counterparts and it shall be sufficient that the signature of each party appear
on one or more such counterparts. All counterparts shall collectively constitute
a single agreement.

 

46



--------------------------------------------------------------------------------

Section 11.7. Notices. All notices or other communications required or provided
to be sent by either party shall be in writing and shall be sent by: (i) by
United States Postal Service, certified mail, return receipt requested, (ii) by
any nationally recognized overnight delivery service for next day delivery with
written confirmation of receipt, (iii) delivered in person with written
confirmation of receipt, or (iv) transmitted by telecopy, facsimile or email,
provided that, in connection with a telecopy or facsimile, confirmation of the
receipt of same is noted upon transmission of same by the sender’s telecopy
machine, and a counterpart of such notice is also delivered pursuant to one of
the two manners specified in this Section 11.7(i), (ii) or (iii). All notices
shall be deemed to have been given upon receipt. All notices shall be addressed
to the parties at the addresses below:

 

To Seller or CBF:

  

CBRE Realty Finance TRS, Inc.

185 Asylum Street, City Place 1

Hartford, Connecticut 06103

Attn: Paul Martin

Facsimile: 860.275.6225

E-mail: Paul.Martin@cbrerealtyfinance.com

   with a copy to:   

Ballard Spahr Andrews & Ingersoll, LLP

300 East Lombard Street, 18th floor

Baltimore, Maryland 21202-3268

Attn: Raymond G. Truitt, Esq.

Facsimile: 410.361.8949

E-mail: truitt@ballardspahr.com

To Purchaser:

  

Rodgers Forge Holding, LLC

103 Wells Street

Baltimore, Maryland 21230

Attention: Steven S. Bloom

Facsimile: 410.825.7825

E-mail: steveb@philamanagement.com

   with a copy to:   

Shapiro, Sher, Guinot & Sandler

36 South Charles Street

Suite 2000

Baltimore, Maryland 21021

Attention: Lonnie M. Ritzer, Esq.

Facsimile: 410.539.7611

E-mail: lmr@shapirosher.com

 

47



--------------------------------------------------------------------------------

Any address or name specified above may be changed by notice given to the
addressee by the other party in accordance with this Section 11.7. The inability
to deliver notice because of a changed address of which no notice was given as
provided above, or because of rejection or other refusal to accept any notice,
shall be deemed to be the receipt of the notice as of the date of such inability
to deliver or rejection or refusal to accept. Any notice to be given by any
party hereto may be given by the counsel for such party.

Section 11.8. Attorneys’ Fees. In the event of a judicial or administrative
proceeding or action by one party against the other party with respect to the
interpretation or enforcement of this Agreement, the prevailing party shall be
entitled to recover reasonable costs and expenses including reasonable
attorneys’ fees and expenses, whether at the investigative, pretrial, trial or
appellate level. The prevailing party shall be determined by the court based
upon an assessment of which party’s major arguments or position prevailed.

Section 11.9. IRS Real Estate Sales Reporting. Purchaser, Seller and CBF hereby
agree that the Escrow Agent shall act as “the person responsible for closing”
the transaction which is the subject of this Agreement pursuant to
Section 6045(e) of the Code and shall prepare and file all informational
returns, including IRS Form 1099-S, and shall otherwise comply with the
provisions of Section 6045(e) of the Code.

Section 11.10. Time Periods. Any reference in this Agreement to the time for the
performance of obligations or elapsed time shall mean consecutive calendar days,
months, or years, as applicable. If the time for performance of any obligation
hereunder expires on a day that is not a Business Day, the time for performance
shall be extended to the next Business Day.

Section 11.11. Modification of Agreement. No modification of this Agreement
shall be deemed effective unless in writing and signed by Seller, CBF and
Purchaser.

Section 11.12. Further Instruments. Each party, promptly upon the request of the
other, shall execute and have acknowledged and delivered to the other or to
Escrow Agent, as may be appropriate, any and all further instruments reasonably
requested or appropriate to evidence or give effect to the provisions of this
Agreement and which are consistent with the provisions of this Agreement.

Section 11.13. Descriptive Headings; Word Meaning. The descriptive headings of
the paragraphs of this Agreement are inserted for convenience only and shall not
control or affect the meaning or construction of any provisions of this
Agreement. Words such as “herein”, “hereinafter”, “hereof” and “hereunder” when
used in reference to this Agreement, refer to this Agreement as a whole and not
merely to a subdivision in which such words appear, unless the context otherwise
requires. The singular shall include the plural and the masculine gender shall
include the feminine and neuter, and vice versa, unless the context otherwise
requires. The word “including” shall not be restrictive and shall be interpreted
as if followed by the words “without limitation.”

 

48



--------------------------------------------------------------------------------

Section 11.14. Time of the Essence. Time is of the essence of this Agreement and
all covenants and deadlines hereunder. Without limiting the foregoing, Purchaser
and Seller hereby confirm their intention and agreement that time shall be of
the essence of each and every provision of this Agreement, notwithstanding
(i) the absence of the express reference thereto in each and every provision and
(ii) any subsequent modification or extension of any date or time period that is
provided for under this Agreement. The agreement of Purchaser and Seller that
time is of the essence of each and every provision of this Agreement shall not
be waived or modified by any conduct of the parties, and the agreement of
Purchaser, Seller and CBF that time is of the essence of each and every
provision of this Agreement may only be modified or waived by the express
written agreement of Purchaser and Seller that time shall not be of the essence
with respect to a particular date or time period, or any modification or
extension thereof, which is provided under this Agreement.

Section 11.15. Construction of Agreement. This Agreement shall not be construed
more strictly against one party than against the other merely by virtue of the
fact that it may have been prepared primarily by counsel for one of the parties,
it being recognized that both Purchaser and Seller and their respective counsels
have contributed substantially and materially to the preparation of this
Agreement.

Section 11.16. Limitations on Liability. Notwithstanding anything to the
contrary in this Agreement, and subject to any additional limitations on the
liability of Seller and/or the Owner set forth elsewhere in this Agreement or in
the Closing Documents: (a) Purchaser’s recourse against Seller and/or the Owner
under this Agreement, the Closing Documents or any other agreement, document,
certificate or instrument delivered by Seller or the Owner hereunder, or under
any Law, rule or regulation relating to the Membership Interests or Property,
shall be limited to the interest of Seller and CBF in the Property; and (b) in
no event shall any of the Seller Parties have any personal liability hereunder
or otherwise. For purposes of this Section 11.16, no negative capital account or
any contribution or payment obligation of any partner or member of Purchaser
shall constitute an asset of Purchaser and no negative capital account or any
contribution or payment obligation of any partner or member in Seller shall
constitute an asset of Seller or CBF. This Section 11.16 shall survive Closing
and shall not be merged with any of the Closing Documents.

Section 11.17. Severability. The parties hereto intend and believe that each
provision in this Agreement comports with all applicable local, state and
federal Laws and judicial decisions. If, however, any provision in this
Agreement is found by a court of law to be in violation of any applicable local,
state, or federal Law, statute, ordinance, administrative or judicial decision,
or public policy, or if in any other respect such a court declares any such
provision to be illegal, invalid, unlawful, void or unenforceable as written,
then it is the intent of all parties hereto that, consistent with and with a
view towards preserving the economic and legal arrangements among the parties
hereto as expressed in this Agreement, such provision shall be given force and

 

49



--------------------------------------------------------------------------------

effect to the fullest possible extent, and that the remainder of this Agreement
shall be construed as if such illegal, invalid, unlawful, void, or unenforceable
provision were not contained herein, and that the rights, obligations, and
interests of the parties under the remainder of this Agreement shall continue in
full force and effect.

Section 11.18. No Recording. The provisions hereof shall not constitute a lien
on the Property. Neither Purchaser nor its agents or representatives shall
record or file this Agreement or any notice or memorandum hereof in any public
records. If Purchaser breaches the foregoing provision, this Agreement shall, at
Seller’s election, terminate, and Seller shall retain the Deposit in accordance
with Section 10.2. Purchaser hereby irrevocably appoints Seller as its true and
lawful attorney-in-fact, coupled with an interest, for the purpose of executing
and recording such documents and performing such other acts as may be necessary
to terminate any recording or filing of this Agreement in violation of this
provision,

Section 11.19. No Implied Agreement. Neither Seller nor Purchaser shall have any
obligations in connection with the transaction contemplated by this Agreement
unless both Seller and Purchaser, each acting in its sole discretion, elects to
execute and deliver this Agreement to the other party. No correspondence, course
of dealing or submission of drafts or final versions of this Agreement between
Seller and Purchaser shall be deemed to create any binding obligations in
connection with the transaction contemplated hereby, and no contract or
obligation on the part of Seller, CBF or Purchaser shall arise unless and until
this Agreement is fully executed by Seller, CBF and Purchaser. Once executed and
delivered by Seller, CBF and Purchaser, this Agreement shall be binding upon
them notwithstanding the failure of Escrow Agent or any broker or other Person
to execute this Agreement.

Section 11.20. Facsimile Signatures. Signatures to this Agreement, any amendment
hereof and any notice given hereunder, transmitted by telecopy shall be valid
and effective to bind the party so signing. Each party agrees to promptly
deliver an execution original of this Agreement (and any amendment hereto) with
its actual signature to the other party, but a failure to do so shall not affect
the enforceability of this Agreement (or any amendment hereto), it being
expressly agreed that each party to this Agreement shall be bound by its own
telecopied signature and shall accept the telecopied signature of the other
party to this Agreement.

[The balance of this page has intentionally been left blank. Signature pages
follow.]

 

50



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Seller, CBF and Purchaser hereto have executed this
Agreement as of the Effective Date.

 

SELLER CBRE REALTY FINANCE TRS, INC. By:  

LOGO [g31315mangerthia_sig.jpg]

Name:   Michael Angerthal Title:   CFO, Executive Vice President and Treasurer
Date:   January 7, 2008 CBF CBF RODGERS FORGE, LLC By:  

CBRE Realty Finance TRS, Inc.,

its sole member

By:  

LOGO [g31315sig002.jpg]

Name:   Michael Angerthal Title:   CFO, Executive Vice President and Treasurer
Date:   January 7, 2008 Purchaser RODGERS FORGE HOLDING, LLC By:   PNC/RODGERS
FORGE, LLC By:  

LOGO [g31315sbloom_sig.jpg]

Name:   Steven Bloom Title:   Authorized Person Date:   January 4, 2008

 

51



--------------------------------------------------------------------------------

RECEIPT AND JOINDER BY THE ESCROW AGENT

This Agreement, fully executed by Seller, CBF and Purchaser, has been received
by the Escrow Agent this 14th day of January, 2008 and by execution hereof,
Escrow Agent hereby covenants and agrees to be bound by the terms of this
Agreement that are applicable to it.

 

ESCROW AGENT LAND SERVICES USA, INC.

By:

 

LOGO [g31315aschroder_sig.jpg]

Name:

  Adam Schroder

Title

  SR VP

 

52